Exhibit 10.57

PURCHASE AND SALE CONTRACT


BETWEEN




CONCAP VILLAGE GREEN ASSOCIATES, LTD.,
a Texas limited partnership


AS SELLER





AND





PMF ENTERPRISES CF INC.,
a Florida corporation


AS PURCHASER





VILLAGE GREEN APARTMENTS
112 ESSEX AVENUE
ALTAMONTE SPRINGS, FLORIDA 32701

 


Table of Contents

Page

 

ARTICLE I

DEFINED TERMS

1

 

ARTICLE II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2

 

2.1

Purchase and Sale

2

 

2.2

Purchase Price and Deposit

2

 

2.3

Escrow Provisions Regarding Deposit

3

 

ARTICLE III

FEASIBILITY PERIOD

5

 

3.1

Feasibility Period

5

 

3.2

Expiration of Feasibility Period

5

 

3.3

Conduct of Investigation

6

 

3.4

Purchaser Indemnification

6

 

3.5

Property Materials

8

 

3.6

Property Contracts

10

 

ARTICLE IV

TITLE

11

 

4.1

Title Documents

11

 

4.2

Survey

11

 

4.3

Objection and Response Process

12

 

4.4

Permitted Exceptions

12

 

4.5

Assumed Encumbrances

13

 

4.6

Subsequently Disclosed Exceptions

18

 

4.7

Purchaser Financing

18

 

ARTICLE V

CLOSING

19

 

5.1

Closing Date

19

 

5.2

Seller Closing Deliveries

19

 

5.3

Purchaser Closing Deliveries

21

 

5.4

Closing Prorations and Adjustments

22

 

5.5

Post Closing Adjustments

28

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND

 

 

 

PURCHASER

28

 

6.1

Seller’s Representations

28

 

6.2

AS-IS

30

 

6.3

Survival of Seller’s Representations

32

 

6.4

Definition of Seller’s Knowledge

32

 

6.5

Representations and Warranties of Purchaser

33

 

ARTICLE VII

OPERATION OF THE PROPERTY

34

 

7.1

Leases and Property Contracts

34

 

7.2

General Operation of Property

35

 

7.3

Liens

35

 

7.4

Tax Appeals

36

 

7.5

Insurance

36

 

7.6

Rent-Ready Condition

37

 

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

37

 

8.1

Purchaser’s Conditions to Closing

37

 

8.2

Seller’s Conditions to Closing

38

 

ARTICLE IX

BROKERAGE

39

 

9.1

Indemnity

39

 

9.2

Broker Commission

40

 

ARTICLE X

DEFAULTS AND REMEDIES

40

 

10.1

Purchaser Default

40

 

10.2

Seller Default

41

 

ARTICLE XI

RISK OF LOSS OR CASUALTY

43

 

11.1

Major Damage

43

 

11.2

Minor Damage

43

 

11.3

Closing

44

 

11.4

Repairs

44

 

ARTICLE XII

EMINENT DOMAIN

44

 

12.1

Eminent Domain

44

 

ARTICLE XIII

MISCELLANEOUS

45

 

13.1

Binding Effect of Contract

45

 

13.2

Exhibits and Schedules

45

 

13.3

Assignability

45

 

13.4

Captions

46

 

13.5

Number and Gender of Words

46

 

13.6

Notices

46

 

13.7

Governing Law and Venue

49

 

13.8

Entire Agreement

50

 

13.9

Amendments

50

 

13.10

Severability

50

 

13.11

Multiple Counterparts/Facsimile Signatures

50

 

13.12

Construction

50

 

13.13

Confidentiality

51

 

13.14

Time of the Essence

51

 

13.15

Waiver

52

 

13.16

Attorneys’ Fees

52

 

13.17

Time Zone/Time Periods

52

 

13.18

1031 Exchange

52

 

13.19

No Personal Liability of Officers, Trustees or Directors of

 

 

 

Seller’s Partners

53

 

13.20

Intentionally Omitted

53

 

13.21

ADA Disclosure

53

 

13.22

No Recording

54

 

13.23

Relationship of Parties

54

 

13.24

Dispute Resolution

54

 

13.25

AIMCO Marks

55

 

13.26

Non-Solicitation of Employees

56

 

13.27

Survival

56

 

13.28

Multiple Purchasers

56

 

13.29

Radon Gas

56

 

13.30

Energy Efficiency

57

ARTICLE XIV

LEAD-BASED PAINT DISCLOSURE

57

 

14.1

Disclosure

57

 

14.2

Consent Agreement

57

 

 


PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT (this "Contract") is entered into as of the 20th
day of March, 2009 (the "Effective Date"), by and between CONCAP VILLAGE GREEN
ASSOCIATES, LTD., a Texas limited partnership, having an address at 4582 South
Ulster Street Parkway, Suite 1100, Denver, Colorado 80237 ("Seller"), and PMF
ENTERPRISES CF INC., a Florida corporation, having a principal address at 134
Starboard Lane, Unit 804, Merritt Island, Florida 32953 ("Purchaser").

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS


A.                 SELLER OWNS THE REAL ESTATE LOCATED IN SEMINOLE COUNTY,
FLORIDA, AS MORE PARTICULARLY DESCRIBED IN EXHIBIT A ATTACHED HERETO AND MADE A
PART HEREOF, AND THE IMPROVEMENTS THEREON, COMMONLY KNOWN AS VILLAGE GREEN
APARTMENTS.


B.                 PURCHASER DESIRES TO PURCHASE, AND SELLER DESIRES TO SELL,
SUCH LAND, IMPROVEMENTS AND CERTAIN ASSOCIATED PROPERTY, ON THE TERMS AND
CONDITIONS SET FORTH BELOW.


ARTICLE I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.


ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT


2.1              PURCHASE AND SALE.

  Seller agrees to sell and convey the Property to Purchaser and Purchaser
agrees to purchase the Property from Seller, all in accordance with the terms
and conditions set forth in this Contract.


2.2              PURCHASE PRICE AND DEPOSIT.

  The total purchase price ("Purchase Price") for the Property shall be an
amount equal to Seven Million Six Hundred Thousand  Dollars ($7,600,000.00),
payable by Purchaser, as follows:

2.2.1        WITHIN 2 BUSINESS DAYS FOLLOWING THE EFFECTIVE DATE, PURCHASER
SHALL DELIVER TO FIRST AMERICAN TITLE INSURANCE COMPANY OF NEW YORK, 633 THIRD
AVENUE, NEW YORK, NEW YORK 10017, ATTENTION: LINDA J. ISAACSON, TELEPHONE: (212)
850-0664; FAX: (212) 331-1467 ("ESCROW AGENT" OR "TITLE INSURER") AN INITIAL
DEPOSIT (THE "INITIAL DEPOSIT") OF SEVENTY-SIX THOUSAND  DOLLARS ($76,000.00) BY
WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS ("GOOD FUNDS").

2.2.2        ON OR BEFORE THE DAY THAT THE FEASIBILITY PERIOD EXPIRES, PURCHASER
SHALL DELIVER TO ESCROW AGENT AN ADDITIONAL DEPOSIT (THE “ADDITIONAL DEPOSIT”)
OF SEVENTY-SIX THOUSAND  DOLLARS ($76,000.00) BY WIRE TRANSFER OF GOOD FUNDS.

2.2.3        AT THE CLOSING, SUBJECT TO THE OCCURRENCE OF THE LOAN ASSUMPTION
AND RELEASE, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE PURCHASE PRICE IN THE
AMOUNT OF THE OUTSTANDING PRINCIPAL BALANCE OF THE NOTE, TOGETHER WITH ALL
ACCRUED BUT UNPAID INTEREST (IF ANY) THEREON, AS OF THE CLOSING DATE (THE “LOAN
BALANCE”).

2.2.4        THE BALANCE OF THE PURCHASE PRICE FOR THE PROPERTY SHALL BE PAID TO
AND RECEIVED BY ESCROW AGENT BY WIRE TRANSFER OF GOOD FUNDS NO LATER THAN 10:00
A.M. ON THE CLOSING DATE.


2.3              ESCROW PROVISIONS REGARDING DEPOSIT.

2.3.1        ESCROW AGENT SHALL HOLD THE DEPOSIT AND MAKE DELIVERY OF THE
DEPOSIT TO THE PARTY ENTITLED THERETO UNDER THE TERMS OF THIS CONTRACT.  ESCROW
AGENT SHALL INVEST THE DEPOSIT IN SUCH SHORT-TERM, HIGH-GRADE SECURITIES,
INTEREST-BEARING BANK ACCOUNTS, MONEY MARKET FUNDS OR ACCOUNTS, BANK
CERTIFICATES OF DEPOSIT OR BANK REPURCHASE CONTRACTS AS ESCROW AGENT, IN ITS
DISCRETION, DEEMS SUITABLE, AND ALL INTEREST AND INCOME THEREON SHALL BECOME
PART OF THE DEPOSIT AND SHALL BE REMITTED TO THE PARTY ENTITLED TO THE DEPOSIT
PURSUANT TO THIS CONTRACT.

2.3.2        ESCROW AGENT SHALL HOLD THE DEPOSIT UNTIL THE EARLIER OCCURRENCE OF
(I) THE CLOSING DATE, AT WHICH TIME THE DEPOSIT SHALL BE APPLIED AGAINST THE
PURCHASE PRICE, OR RELEASED TO SELLER PURSUANT TO SECTION 10.1, OR (II) THE DATE
ON WHICH ESCROW AGENT SHALL BE AUTHORIZED TO DISBURSE THE DEPOSIT AS SET FORTH
IN SECTION 2.3.3.  THE TAX IDENTIFICATION NUMBERS OF THE PARTIES SHALL BE
FURNISHED TO ESCROW AGENT UPON REQUEST.

2.3.3        IF PRIOR TO THE CLOSING DATE EITHER PARTY MAKES A WRITTEN DEMAND
UPON ESCROW AGENT FOR PAYMENT OF THE DEPOSIT, ESCROW AGENT SHALL GIVE WRITTEN
NOTICE TO THE OTHER PARTY OF SUCH DEMAND.  IF ESCROW AGENT DOES NOT RECEIVE A
WRITTEN OBJECTION FROM THE OTHER PARTY TO THE PROPOSED PAYMENT WITHIN 5 BUSINESS
DAYS AFTER THE GIVING OF SUCH NOTICE, ESCROW AGENT IS HEREBY AUTHORIZED TO MAKE
SUCH PAYMENT.  IF ESCROW AGENT DOES RECEIVE SUCH WRITTEN OBJECTION WITHIN SUCH
5-BUSINESS DAY PERIOD, ESCROW AGENT SHALL CONTINUE TO HOLD SUCH AMOUNT UNTIL
OTHERWISE DIRECTED BY WRITTEN INSTRUCTIONS FROM THE PARTIES TO THIS CONTRACT OR
A FINAL JUDGMENT OR ARBITRATOR'S DECISION.  HOWEVER, ESCROW AGENT SHALL HAVE THE
RIGHT AT ANY TIME TO DELIVER THE DEPOSIT AND INTEREST THEREON, IF ANY, WITH A
COURT OF COMPETENT JURISDICTION IN THE STATE IN WHICH THE PROPERTY IS LOCATED. 
ESCROW AGENT SHALL GIVE WRITTEN NOTICE OF SUCH DEPOSIT TO SELLER AND PURCHASER. 
UPON SUCH DEPOSIT, ESCROW AGENT SHALL BE RELIEVED AND DISCHARGED OF ALL FURTHER
OBLIGATIONS AND RESPONSIBILITIES HEREUNDER.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS CONTRACT OR ELSEWHERE, IF PURCHASER TIMELY NOTIFIES
SELLER AND ESCROW AGENT THAT IT HAS TERMINATED THIS CONTRACT PURSUANT TO SECTION
3.2 HEREOF, THEN THE ESCROW AGENT SHALL IMMEDIATELY REFUND THE DEPOSIT TO
PURCHASER.

2.3.4        THE PARTIES ACKNOWLEDGE THAT ESCROW AGENT IS ACTING SOLELY AS A
STAKEHOLDER AT THEIR REQUEST AND FOR THEIR CONVENIENCE, AND THAT ESCROW AGENT
SHALL NOT BE DEEMED TO BE THE AGENT OF EITHER OF THE PARTIES FOR ANY ACT OR
OMISSION ON ITS PART UNLESS TAKEN OR SUFFERED IN BAD FAITH IN WILLFUL DISREGARD
OF THIS CONTRACT OR INVOLVING GROSS NEGLIGENCE.  SELLER AND PURCHASER JOINTLY
AND SEVERALLY SHALL INDEMNIFY AND HOLD ESCROW AGENT HARMLESS FROM AND AGAINST
ALL COSTS, CLAIMS AND EXPENSES, INCLUDING REASONABLE ATTORNEY'S FEES, INCURRED
IN CONNECTION WITH THE PERFORMANCE OF ESCROW AGENT'S DUTIES HEREUNDER, EXCEPT
WITH RESPECT TO ACTIONS OR OMISSIONS TAKEN OR SUFFERED BY ESCROW AGENT IN BAD
FAITH, IN WILLFUL DISREGARD OF THIS CONTRACT OR INVOLVING GROSS NEGLIGENCE ON
THE PART OF THE ESCROW AGENT.

2.3.5        THE PARTIES SHALL DELIVER TO ESCROW AGENT AN EXECUTED COPY OF THIS
CONTRACT.  ESCROW AGENT SHALL EXECUTE THE SIGNATURE PAGE FOR ESCROW AGENT
ATTACHED HERETO WHICH SHALL CONFIRM ESCROW AGENT'S AGREEMENT TO COMPLY WITH THE
TERMS OF SELLER'S AND PURCHASER’S CLOSING INSTRUCTION LETTER DELIVERED AT
CLOSING AND THE PROVISIONS OF THIS SECTION 2.3 AND SECTION 13.7 OF THIS
CONTRACT.

2.3.6        ESCROW AGENT, AS THE PERSON RESPONSIBLE FOR CLOSING THE TRANSACTION
WITHIN THE MEANING OF SECTION 6045(E)(2)(A) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE "CODE"), SHALL FILE ALL NECESSARY INFORMATION, REPORTS,
RETURNS, AND STATEMENTS REGARDING THE TRANSACTION REQUIRED BY THE CODE
INCLUDING, BUT NOT LIMITED TO, THE TAX REPORTS REQUIRED PURSUANT TO SECTION 6045
OF THE CODE.  FURTHER, ESCROW AGENT AGREES TO INDEMNIFY AND HOLD PURCHASER,
SELLER, AND THEIR RESPECTIVE ATTORNEYS AND BROKERS HARMLESS FROM AND AGAINST ANY
LOSSES RESULTING FROM ESCROW AGENT'S FAILURE TO FILE THE REPORTS ESCROW AGENT IS
REQUIRED TO FILE PURSUANT TO THIS SECTION.


ARTICLE III
FEASIBILITY PERIOD


3.1              FEASIBILITY PERIOD.

  Subject to the terms of Sections 3.3 and 3.4 and the rights of Tenants under
the Leases, from the Effective Date to and including April 20, 2009 (the
"Feasibility Period"), Purchaser, and its agents, contractors, engineers,
surveyors, attorneys, and employees (collectively, "Consultants") shall, at no
cost or expense to Seller, have the right from time to time to enter onto the
Property to conduct and make any and all customary studies, tests, examinations,
inquiries, inspections and investigations  of or concerning the Property, review
the Materials and otherwise confirm any and all matters which Purchaser may
reasonably desire to confirm with respect to the Property and Purchaser’s
intended use thereof (collectively, the “Inspections”). During the Feasibility
Period, Seller shall reasonably cooperate with Purchaser in allowing Purchaser
to gain access to the apartment units located at the Property in connection with
Purchaser’s Inspections; provided, that (i) Purchaser shall give reasonable
advance notice to Seller prior to gaining such access, (ii) such Inspections
shall be at reasonable times and subject to the rights of Tenants under the
Leases and (iii) Seller shall not be obligated to commence any legal action
against Tenants in order for Purchaser to gain such access.


3.2              EXPIRATION OF FEASIBILITY PERIOD.

  If any of the matters in Section 3.1 or any other title or survey matters are
unsatisfactory to Purchaser for any reason, or for no reason whatsoever, in
Purchaser's sole and absolute discretion, then Purchaser shall have the right to
terminate this Contract by giving written notice to that effect to Seller and
Escrow Agent no later than 5:00 p.m. on or before the date of expiration of the
Feasibility Period.  If Purchaser provides such notice, this Contract shall
terminate and be of no further force and effect subject to and except for the
Survival Provisions, and Escrow Agent shall return the Initial Deposit to
Purchaser.  If Purchaser fails to provide Seller with written notice of
termination prior to the expiration of the Feasibility Period, Purchaser's right
to terminate under this Section 3.2 shall be permanently waived and this
Contract shall remain in full force and effect, the Deposit shall be
non-refundable (except as otherwise provided in Sections 4.5.9, 4.6, 8.1, 10.2,
11.1 and 12.1 of this Contract), and Purchaser's obligation to purchase the
Property shall be conditional only as provided in Section 8.1. 


3.3              CONDUCT OF INVESTIGATION.

  Purchaser shall not permit any mechanics' or materialmen's liens or any other
liens to attach to the Property by reason of the performance of any work or the
purchase of any materials by Purchaser or any other party in connection with any
Inspections conducted by or for Purchaser.  Purchaser shall give reasonable
advance notice to Seller prior to any entry onto the Property and shall permit
Seller to have a representative present during all Inspections conducted at the
Property. Purchaser shall take all reasonable actions and implement all
protections necessary to ensure that all actions taken in connection with the
Inspections, and all equipment, materials and substances generated, used or
brought onto the Property pose no material threat to the safety of persons,
property or the environment. 


3.4              PURCHASER INDEMNIFICATION.

3.4.1        PURCHASER SHALL INDEMNIFY, HOLD HARMLESS AND, IF REQUESTED BY
SELLER (IN SELLER'S SOLE DISCRETION), DEFEND (WITH COUNSEL APPROVED BY SELLER)
SELLER, TOGETHER WITH SELLER'S AFFILIATES, PARENT AND SUBSIDIARY ENTITIES,
SUCCESSORS, ASSIGNS, PARTNERS, MANAGERS, MEMBERS, EMPLOYEES, OFFICERS,
DIRECTORS, TRUSTEES, SHAREHOLDERS, COUNSEL, REPRESENTATIVES, AGENTS, PROPERTY
MANAGER, REGIONAL PROPERTY MANAGER, AND AIMCO (COLLECTIVELY, INCLUDING SELLER,
"SELLER'S INDEMNIFIED PARTIES"), FROM AND AGAINST ANY AND ALL DAMAGES,
MECHANICS' LIENS, MATERIALMEN'S LIENS, LIABILITIES, PENALTIES, INTEREST, LOSSES,
DEMANDS, ACTIONS, CAUSES OF ACTION, CLAIMS, COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS' FEES, INCLUDING THE COST OF IN-HOUSE COUNSEL AND APPEALS)
(COLLECTIVELY, "LOSSES") ARISING FROM OR RELATED TO PURCHASER'S OR ITS
CONSULTANTS' ENTRY ONTO THE PROPERTY, AND ANY INSPECTIONS OR OTHER ACTS BY
PURCHASER OR PURCHASER’S CONSULTANTS WITH RESPECT TO THE PROPERTY DURING THE
FEASIBILITY PERIOD OR OTHERWISE.  NOTWITHSTANDING THE FOREGOING, PURCHASER SHALL
HAVE NO LIABILITY TO SELLER FOR ANY REDUCTION IN THE VALUE OF THE PROPERTY THAT
RESULTS FROM THE MERE DISCOVERY (AS OPPOSED TO THE EXACERBATION) OF EXISTING
MATTERS OR CIRCUMSTANCES THROUGH PURCHASER’S STUDIES AND TESTS.

3.4.2        NOTWITHSTANDING ANYTHING IN THIS CONTRACT TO THE CONTRARY,
PURCHASER SHALL NOT BE PERMITTED TO PERFORM ANY INVASIVE TESTS ON THE PROPERTY
WITHOUT SELLER'S PRIOR WRITTEN CONSENT, WHICH CONSENT MAY BE WITHHELD IN
SELLER'S SOLE DISCRETION.  FURTHER, SELLER SHALL HAVE THE RIGHT, WITHOUT
LIMITATION, TO DISAPPROVE ANY AND ALL ENTRIES, SURVEYS, TESTS (INCLUDING,
WITHOUT LIMITATION, A PHASE II ENVIRONMENTAL STUDY OF THE PROPERTY),
INVESTIGATIONS AND OTHER MATTERS THAT IN SELLER'S REASONABLE JUDGMENT COULD
RESULT IN ANY INJURY TO THE PROPERTY OR BREACH OF ANY CONTRACT, OR EXPOSE SELLER
TO ANY LOSSES OR VIOLATION OF APPLICABLE LAW, OR OTHERWISE ADVERSELY AFFECT THE
PROPERTY OR SELLER'S INTEREST THEREIN.  PURCHASER SHALL USE REASONABLE EFFORTS
TO MINIMIZE DISRUPTION TO TENANTS IN CONNECTION WITH PURCHASER'S OR ITS
CONSULTANTS' ACTIVITIES PURSUANT TO THIS SECTION.  NO CONSENT BY SELLER TO ANY
SUCH ACTIVITY SHALL BE DEEMED TO CONSTITUTE A WAIVER BY SELLER OR ASSUMPTION OF
LIABILITY OR RISK BY SELLER.  PURCHASER HEREBY AGREES TO RESTORE, AT PURCHASER'S
SOLE COST AND EXPENSE, THE PROPERTY TO THE SAME CONDITION EXISTING IMMEDIATELY
PRIOR TO PURCHASER'S EXERCISE OF ITS RIGHTS PURSUANT TO THIS ARTICLE III. 
PURCHASER SHALL MAINTAIN AND CAUSE ITS THIRD PARTY CONSULTANTS TO MAINTAIN (A)
CASUALTY INSURANCE AND COMMERCIAL GENERAL LIABILITY INSURANCE WITH COVERAGES OF
NOT LESS THAN $1,000,000.00 FOR INJURY OR DEATH TO ANY ONE PERSON AND
$3,000,000.00 FOR INJURY OR DEATH TO MORE THAN ONE PERSON AND $1,000,000.00 WITH
RESPECT TO PROPERTY DAMAGE, AND (B) WORKER'S COMPENSATION INSURANCE FOR ALL OF
THEIR RESPECTIVE EMPLOYEES IN ACCORDANCE WITH THE LAW OF THE STATE IN WHICH THE
PROPERTY IS LOCATED.  PURCHASER SHALL DELIVER PROOF OF THE INSURANCE COVERAGE
REQUIRED PURSUANT TO THIS SECTION 3.4.2 TO SELLER (IN THE FORM OF A CERTIFICATE
OF INSURANCE) PRIOR TO THE EARLIER TO OCCUR OF (I) PURCHASER'S OR PURCHASER'S
CONSULTANTS' ENTRY ONTO THE PROPERTY, OR (II) THE EXPIRATION OF 5 DAYS AFTER THE
EFFECTIVE DATE. 


3.5              PROPERTY MATERIALS.

3.5.1        WITHIN 5 BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO THE EXTENT
THE SAME EXIST AND ARE IN SELLER'S POSSESSION OR REASONABLE CONTROL (SUBJECT TO
SECTION 3.5.2) AND HAVE NOT BEEN HERETOFORE PROVIDED BY SELLER TO PURCHASER,
SELLER AGREES TO MAKE THE DOCUMENTS SET FORTH ON SCHEDULE 3.5 (TOGETHER WITH ANY
OTHER DOCUMENTS OR INFORMATION PROVIDED BY SELLER OR ITS AGENTS TO PURCHASER
WITH RESPECT TO THE PROPERTY, THE "MATERIALS") AVAILABLE AT THE PROPERTY FOR
REVIEW AND COPYING BY PURCHASER AT PURCHASER'S SOLE COST AND EXPENSE.  IN THE
ALTERNATIVE, AT SELLER'S OPTION AND WITHIN THE FOREGOING TIME PERIOD, SELLER MAY
DELIVER SOME OR ALL OF THE MATERIALS TO PURCHASER, OR MAKE THE SAME AVAILABLE TO
PURCHASER ON A SECURE WEB SITE (PURCHASER AGREES THAT ANY ITEM TO BE DELIVERED
BY SELLER UNDER THIS CONTRACT SHALL BE DEEMED DELIVERED TO THE EXTENT AVAILABLE
TO PURCHASER ON SUCH SECURED WEB SITE).  TO THE EXTENT THAT PURCHASER DETERMINES
THAT ANY OF THE MATERIALS HAVE NOT BEEN MADE AVAILABLE OR DELIVERED TO PURCHASER
PURSUANT TO THIS SECTION 3.5.1, PURCHASER SHALL NOTIFY SELLER AND SELLER SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER THE SAME TO PURCHASER WITHIN 5
BUSINESS DAYS AFTER SUCH NOTIFICATION IS RECEIVED BY SELLER; PROVIDED, HOWEVER,
THAT UNDER NO CIRCUMSTANCES WILL THE FEASIBILITY PERIOD BE EXTENDED AND
PURCHASER'S SOLE REMEDY WILL BE TO TERMINATE THIS CONTRACT PURSUANT TO SECTION
3.2.

3.5.2        IN PROVIDING THE MATERIALS TO PURCHASER, OTHER THAN SELLER'S
REPRESENTATIONS, SELLER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS, WRITTEN,
ORAL, STATUTORY, OR IMPLIED, AND ALL SUCH REPRESENTATIONS AND WARRANTIES ARE
HEREBY EXPRESSLY EXCLUDED AND DISCLAIMED.  ALL MATERIALS ARE PROVIDED FOR
INFORMATIONAL PURPOSES ONLY AND, TOGETHER WITH ALL THIRD-PARTY REPORTS, SHALL BE
RETURNED BY PURCHASER TO SELLER (OR THE DESTRUCTION THEREOF SHALL BE CERTIFIED
IN WRITING BY PURCHASER TO SELLER) AS A CONDITION TO RETURN OF THE DEPOSIT TO
PURCHASER IF THIS CONTRACT IS TERMINATED FOR ANY REASON.  RECOGNIZING THAT THE
MATERIALS DELIVERED OR MADE AVAILABLE BY SELLER PURSUANT TO THIS CONTRACT MAY
NOT BE COMPLETE OR CONSTITUTE ALL OF SUCH DOCUMENTS WHICH ARE IN SELLER'S
POSSESSION OR CONTROL, BUT ARE THOSE THAT ARE READILY AND REASONABLY AVAILABLE
TO SELLER, PURCHASER SHALL NOT IN ANY WAY BE ENTITLED TO RELY UPON THE
COMPLETENESS OR ACCURACY OF THE MATERIALS AND WILL INSTEAD IN ALL INSTANCES RELY
EXCLUSIVELY ON ITS OWN INSPECTIONS AND CONSULTANTS WITH RESPECT TO ALL MATTERS
WHICH IT DEEMS RELEVANT TO ITS DECISION TO ACQUIRE, OWN AND OPERATE THE
PROPERTY. 

3.5.3        IN ADDITION TO THE ITEMS SET FORTH ON SCHEDULE 3.5, NO LATER THAN 5
BUSINESS DAYS AFTER THE EFFECTIVE DATE, SELLER SHALL DELIVER TO PURCHASER (OR
OTHERWISE MAKE AVAILABLE TO PURCHASER AS PROVIDED UNDER SECTION 3.5.1) THE MOST
RECENT RENT ROLL FOR THE PROPERTY LISTING THE MOVE-IN DATE, MONTHLY BASE RENT
PAYABLE, THE AMOUNT OF ANY FREE RENT OR OTHER RENT CONCESSIONS AGREED TO BY
SELLER AND WHICH THE TENANT IS ENTITLED TO, THE LEASE EXPIRATION DATE AND
UNAPPLIED SECURITY DEPOSIT FOR EACH LEASE (THE "RENT ROLL").  SELLER MAKES NO
REPRESENTATIONS OR WARRANTIES REGARDING THE RENT ROLL OTHER THAN THE EXPRESS
REPRESENTATION SET FORTH IN SECTION 6.1.6. 

3.5.4        IN ADDITION TO THE ITEMS SET FORTH ON SCHEDULE 3.5, NO LATER THAN 5
BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO THE EXTENT SAME HAVE NOT BEEN
HERETOFORE PROVIDED BY SELLER TO PURCHASER, SELLER SHALL DELIVER TO PURCHASER
(OR OTHERWISE MAKE AVAILABLE TO PURCHASER AS PROVIDED UNDER SECTION 3.5.1) A
LIST OF ALL CURRENT PROPERTY CONTRACTS (THE "PROPERTY CONTRACTS LIST").  SELLER
MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING THE PROPERTY CONTRACTS LIST
OTHER THAN THE EXPRESS REPRESENTATIONS SET FORTH IN SECTION 6.1.7.


3.6              PROPERTY CONTRACTS.

  On or before the expiration of the Feasibility Period, Purchaser may deliver
written notice to Seller (the "Property Contracts Notice") specifying any
Property Contracts which Purchaser desires to terminate at the Closing (the
"Terminated Contracts"); provided that (a) the effective date of such
termination on or after Closing shall be subject to the express terms of such
Terminated Contracts, (b) if any such Property Contract cannot by its terms be
terminated at Closing, it shall be assumed by Purchaser and not be a Terminated
Contract, and (c) to the extent that any such Terminated Contract requires
payment of a penalty, premium, or damages, including liquidated damages, for
cancellation, Purchaser shall be solely responsible for the payment of any such
cancellation fees, penalties, or damages, including liquidated damages.  If
Purchaser fails to deliver the Property Contracts Notice on or before the
expiration of the Feasibility Period, then there shall be no Terminated
Contracts and Purchaser shall assume all Property Contracts at the Closing.  If
Purchaser delivers the Property Contracts Notice to Seller on or before the
expiration of the Feasibility Period, then at the Closing, Seller shall deliver
to all applicable vendors a vendor termination notice (in the form attached
hereto as Exhibit F) for each Terminated Contract informing such vendor(s) of
the termination of such Terminated Contract as of the Closing Date (subject to
any delay in the effectiveness of such termination pursuant to the express terms
of each applicable Terminated Contract) (the "Vendor Terminations").  To the
extent that any Property Contract to be assigned to Purchaser requires vendor
consent, then, prior to the Closing, Purchaser may attempt to obtain from each
applicable vendor a consent (each a "Required Assignment Consent") to such
assignment.  Purchaser shall indemnify, hold harmless and, if requested by
Seller (in Seller's sole discretion), defend (with counsel approved by Seller)
Seller's Indemnified Parties from and against any and all Losses arising from or
related to Purchaser's failure to obtain any Required Assignment Consent.


ARTICLE IV
TITLE


4.1              TITLE DOCUMENTS.

  Purchaser acknowledges that, prior to the Effective Date, Purchaser has
received from Title Insurer a commitment for owner’s title insurance, Commitment
No.:  FA-C-384462,  with regard to the Property ("Title Commitment") to provide
a standard American Land Title Association owner's title insurance policy for
the Property, using the current policy jacket customarily provided by the Title
Insurer, in an amount equal to the Purchase Price (the "Title Policy"), together
with copies of all instruments identified as exceptions therein (together with
the Title Commitment, referred to herein as the "Title Documents").  Seller
shall be responsible only for payment of the base premium for the Title Policy. 
Purchaser shall be solely responsible for payment of all other costs relating to
procurement of the Title Commitment, the Title Policy, and any requested
endorsements, including for “extended” coverage. 


4.2              SURVEY.

  Purchaser acknowledges that, prior to the Effective Date, Seller has delivered
to Purchaser a copy of the existing survey of the Property dated January 8, 2008
and prepared by Bock & Clark Corporation (the "Existing Survey").  Purchaser
may, at its sole cost and expense, order a new or updated survey of the Property
either before or after the Effective Date (such new or updated survey together
with the Existing Survey, is referred to herein as the "Survey").


4.3              OBJECTION AND RESPONSE PROCESS.

.  On or before April 9, 2009 (the "Objection Deadline"), Purchaser shall give
written notice (the "Objection Notice") to the attorneys for Seller of any
matter set forth in the Title Documents and the Survey to which Purchaser
objects (the "Objections").  If Purchaser fails to tender an Objection Notice on
or before the Objection Deadline, Purchaser shall be deemed to have approved and
irrevocably waived any objections to any matters covered by the Title Documents
and the Survey.  On or before April 14, 2009 (the "Response Deadline"), Seller
may, in Seller's sole discretion, give Purchaser notice (the "Response Notice")
of those Objections which Seller is willing to cure (or cause the Title Insurer
to remove or otherwise insure over), if any.  Seller shall be entitled to
reasonable adjournments of the Closing Date not to exceed fifteen (15) days to
cure the Objections.  If Seller fails to deliver a Response Notice by the
Response Deadline, Seller shall be deemed to have elected not to cure or
otherwise resolve any matter set forth in the Objection Notice.  If Purchaser is
dissatisfied with the Response Notice or the lack of Response Notice, Purchaser
may, as its exclusive remedy, exercise its right to terminate this Contract
prior to the expiration of the Feasibility Period in accordance with the
provisions of Section 3.2.  If Purchaser fails to timely exercise such right,
Purchaser shall be deemed to accept the Title Documents and Survey with
resolution, if any, of the Objections set forth in the Response Notice (or if no
Response Notice is tendered, without any resolution of the Objections) and
without any reduction or abatement of the Purchase Price.


4.4              PERMITTED EXCEPTIONS.

  The Deed delivered pursuant to this Contract shall be subject to the
following, all of which shall be deemed "Permitted Exceptions":

4.4.1        ALL MATTERS SHOWN IN THE TITLE DOCUMENTS AND THE SURVEY, OTHER THAN
(A) THOSE OBJECTIONS, IF ANY, WHICH SELLER HAS AGREED TO CURE (OR OTHERWISE
RESOLVE) PURSUANT TO THE RESPONSE NOTICE UNDER SECTION 4.3, (B) MECHANICS' LIENS
AND TAXES DUE AND PAYABLE WITH RESPECT TO THE PERIOD PRECEDING CLOSING, (C) THE
STANDARD EXCEPTION REGARDING THE RIGHTS OF PARTIES IN POSSESSION, WHICH SHALL BE
LIMITED TO THOSE PARTIES IN POSSESSION PURSUANT TO THE LEASES, AND (D) THE
STANDARD EXCEPTION PERTAINING TO TAXES, WHICH SHALL BE LIMITED TO TAXES AND
ASSESSMENTS PAYABLE IN THE YEAR IN WHICH THE CLOSING OCCURS AND SUBSEQUENT TAXES
AND ASSESSMENTS;

4.4.2        ALL LEASES;

4.4.3        THE ASSUMED ENCUMBRANCES;

4.4.4        APPLICABLE ZONING AND GOVERNMENTAL REGULATIONS AND ORDINANCES;

4.4.5        ANY DEFECTS IN OR OBJECTIONS TO TITLE TO THE PROPERTY, OR TITLE
EXCEPTIONS OR ENCUMBRANCES, ARISING BY, THROUGH OR UNDER PURCHASER; AND

4.4.6        THE TERMS AND CONDITIONS OF THIS CONTRACT.


4.5              ASSUMED ENCUMBRANCES.

            4.5.1        Purchaser recognizes and agrees that, in connection
with two (2) loans (collectively, the "Loans", each a “Loan”) made to Seller by
Lender, the Property presently is encumbered by the Assumed Deeds of Trust and
certain other security and related documents in connection with the Loans
(collectively, the "Assumed Encumbrances").  The Loans are evidenced by the
Notes.  After the Effective Date, Seller agrees that it will make available to
Purchaser (in the same manner in which Seller is permitted to make the Materials
available to Purchaser under Section 3.5.1) true and complete copies of all of
the Assumed Loan Documents (subject to Section 3.5.2).

4.5.2        PURCHASER AGREES THAT, AT THE CLOSING, (A) PURCHASER SHALL ASSUME
SELLER'S OBLIGATIONS UNDER THE NOTES AND ALL OF THE OTHER ASSUMED LOAN DOCUMENTS
AND ACCEPT TITLE TO THE PROPERTY SUBJECT TO THE ASSUMED DEEDS OF TRUST AND THE
ASSUMED ENCUMBRANCES, AND (B) THE LENDER SHALL RELEASE SELLER, AS WELL AS ANY
GUARANTORS AND OTHER OBLIGATED PARTIES UNDER THE ASSUMED LOAN DOCUMENTS, FROM
ALL OBLIGATIONS UNDER THE ASSUMED LOAN DOCUMENTS (AND ANY RELATED GUARANTEES OR
LETTERS OF CREDIT), INCLUDING, WITHOUT LIMITATION, ANY OBLIGATION TO MAKE
PAYMENTS OF PRINCIPAL AND INTEREST UNDER THE NOTES (COLLECTIVELY, THE FOREGOING
(A) AND (B) REFERRED TO HEREIN AS THE "LOAN ASSUMPTION AND RELEASE").  PURCHASER
ACKNOWLEDGES AND AGREES THAT (X) CERTAIN OF THE PROVISIONS OF THE ASSUMED LOAN
DOCUMENTS MAY HAVE BEEN NEGOTIATED FOR THE EXCLUSIVE BENEFIT OF SELLER, AIMCO OR
THEIR RESPECTIVE AFFILIATES (THE "SPECIFIC AIMCO PROVISIONS"), AND (Y) UNLESS
LENDER OTHERWISE AGREES IN LENDER'S SOLE AND ARBITRARY DISCRETION, PURCHASER
WILL NOT BE PERMITTED TO ASSUME THE BENEFIT OF THE SPECIFIC AIMCO PROVISIONS AND
THE SAME SHALL BE OF NO FURTHER FORCE OR EFFECT FROM AND AFTER THE CLOSING DATE.

4.5.3        PURCHASER FURTHER ACKNOWLEDGES THAT THE ASSUMED LOAN DOCUMENTS
REQUIRE THE SATISFACTION BY PURCHASER OF CERTAIN REQUIREMENTS AS SET FORTH
THEREIN TO ALLOW FOR THE LOAN ASSUMPTION AND RELEASE.  ACCORDINGLY, PURCHASER,
AT ITS SOLE COST AND EXPENSE AND WITHIN 15 DAYS AFTER THE EFFECTIVE DATE (THE
"LOAN ASSUMPTION APPLICATION SUBMITTAL DEADLINE"), SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO SATISFY THE REQUIREMENTS SET FORTH IN THE ASSUMED LOAN
DOCUMENTS TO ALLOW FOR THE LOAN ASSUMPTION AND RELEASE, INCLUDING, WITHOUT
LIMITATION, SUBMITTING ONE OR MORE COMPLETE APPLICATION(S) TO LENDER FOR
ASSUMPTION OF THE LOANS TOGETHER WITH ALL DOCUMENTS AND INFORMATION REQUIRED IN
CONNECTION THEREWITH (COLLECTIVELY, THE "LOAN ASSUMPTION APPLICATION"). 
PURCHASER AGREES TO PROVIDE SELLER WITH A COPY OF THE LOAN ASSUMPTION
APPLICATION NO LATER THAN 2 BUSINESS DAYS PRIOR TO THE LOAN ASSUMPTION
APPLICATION SUBMITTAL DEADLINE AND SHALL PROVIDE EVIDENCE OF ITS SUBMISSION TO
LENDER ON OR BEFORE THE LOAN ASSUMPTION APPLICATION SUBMITTAL DEADLINE. 
PURCHASER ACKNOWLEDGES AND AGREES THAT PURCHASER IS SOLELY RESPONSIBLE FOR THE
PREPARATION AND SUBMITTAL OF THE LOAN ASSUMPTION APPLICATION, INCLUDING THE
COLLECTION OF ALL MATERIALS, DOCUMENTS, CERTIFICATES, FINANCIALS, SIGNATURES,
AND OTHER ITEMS REQUIRED TO BE SUBMITTED TO LENDER IN CONNECTION WITH THE LOAN
ASSUMPTION APPLICATION., PROVIDED, HOWEVER, SELLER AGREES TO COOPERATE AND
PROMPTLY PROVIDE TO LENDER ANY AND ALL NON-CONFIDENTIAL PROPERTY RELATED
DOCUMENTATION IN SELLER’S POSSESSION THAT MAY BE REASONABLY REQUESTED OR
REQUIRED BY THE LENDER.

4.5.4        PURCHASER SHALL COMPLY WITH LENDER'S ASSUMPTION GUIDELINES IN
CONNECTION WITH THE LOAN ASSUMPTION AND RELEASE AND, IF REQUIRED BY THE LENDER,
PURCHASER SHALL CAUSE SUCH OTHER PERSON OR ENTITY REASONABLY ACCEPTABLE TO THE
LENDER TO EXECUTE AND DELIVER A CUSTOMARY “NON-RECOURSE CARVE-OUT” GUARANTY AND
CUSTOMARY ENVIRONMENTAL INDEMNITY IN FAVOR OF LENDER.  PURCHASER SHALL BE
RESPONSIBLE AT ITS SOLE COST AND EXPENSE FOR CORRECTING AND RE-SUBMITTING ANY
DEFICIENCIES NOTED BY LENDER IN CONNECTION WITH THE LOAN ASSUMPTION APPLICATION
NO LATER THAN 3 BUSINESS DAYS AFTER NOTIFICATION FROM LENDER OF SUCH
DEFICIENCY.  PURCHASER ALSO SHALL PROVIDE SELLER WITH A COPY OF ANY
CORRESPONDENCE FROM LENDER WITH RESPECT TO THE LOAN ASSUMPTION APPLICATION NO
LATER THAN 3 BUSINESS DAYS AFTER RECEIPT OF SUCH CORRESPONDENCE FROM LENDER. 
PURCHASER ACKNOWLEDGES THAT LENDER'S ASSUMPTION GUIDELINES MAY NOT BE CONSISTENT
WITH THE PROVISIONS OF THE ASSUMED LOAN DOCUMENTS CONCERNING THE LOAN ASSUMPTION
AND RELEASE.  PURCHASER SHALL COORDINATE WITH THE LENDER TO COMPLY WITH THE
APPROPRIATE PROVISIONS OF BOTH THE ASSUMED LOAN DOCUMENTS AND LENDER ASSUMPTION
GUIDELINES IN ORDER TO ALLOW FOR THE LOAN ASSUMPTION AND RELEASE.

4.5.5        PURCHASER SHALL PAY ALL FEES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, ALL SERVICING FEES AND CHARGES, TRANSFER FEES, ASSUMPTION FEES,
TITLE FEES, ENDORSEMENT FEES, AND OTHER FEES TO RELEASE SELLER OF ALL LIABILITY
UNDER THE LOANS) IMPOSED OR CHARGED BY THE LENDER OR ITS COUNSEL (SUCH FEES AND
EXPENSES COLLECTIVELY BEING REFERRED TO AS THE "LENDER FEES"), IN CONNECTION
WITH THE LOAN ASSUMPTION APPLICATION AND THE LOAN ASSUMPTION AND RELEASE.

4.5.6        SELLER SHALL ASSIGN ALL OF ITS RIGHT, TITLE AND INTEREST IN AND TO
ALL RESERVES, IMPOUNDS AND OTHER ACCOUNTS HELD BY LENDER IN CONNECTION WITH THE
LOANS, AND AT CLOSING, PURCHASER SHALL PAY TO SELLER AN AMOUNT EQUAL TO THE
BALANCE OF SUCH RESERVES, IMPOUNDS AND ACCOUNTS SO ASSIGNED.  ADDITIONALLY,
PURCHASER SHALL BE RESPONSIBLE FOR FUNDING ANY ADDITIONAL OR INCREASED RESERVES,
IMPOUNDS OR ACCOUNTS REQUIRED BY LENDER TO BE MAINTAINED BY PURCHASER IN
CONNECTION WITH THE LOANS AFTER THE LOAN ASSUMPTION AND RELEASE (THE "REQUIRED
LOAN FUND AMOUNTS").

4.5.7        PURCHASER AGREES PROMPTLY TO DELIVER TO THE LENDER ALL DOCUMENTS
AND INFORMATION REQUIRED BY THE ASSUMED LOAN DOCUMENTS, AND SUCH OTHER
INFORMATION OR DOCUMENTATION AS THE LENDER REASONABLY MAY REQUEST, INCLUDING,
WITHOUT LIMITATION, FINANCIAL STATEMENTS, INCOME TAX RETURNS AND OTHER FINANCIAL
INFORMATION FOR PURCHASER AND ANY REQUIRED GUARANTOR.  SELLER AGREES THAT IT
SHALL PROMPTLY COOPERATE WITH PURCHASER AND LENDER IN CONNECTION WITH
PURCHASER'S APPLICATION TO LENDER FOR APPROVAL OF THE LOAN ASSUMPTION AND
RELEASE. 

4.5.8        NO LATER THAN 10 DAYS AFTER THE EFFECTIVE DATE, PURCHASER SHALL
ORDER A PHASE I ENVIRONMENTAL STUDY (PREPARED BY AN ENVIRONMENTAL ENGINEER
REASONABLY ACCEPTABLE TO SELLER AND LENDER), AND COVENANTS THAT SUCH PHASE I
ENVIRONMENTAL STUDY SHALL BE DELIVERED TO SELLER AND LENDER NO LATER THAN 10
DAYS PRIOR TO THE CLOSING DATE IN CONNECTION WITH AND AS A PRECONDITION TO THE
LOAN ASSUMPTION AND RELEASE.

4.5.9        IF (A) PURCHASER COMPLIES IN ALL MATERIAL RESPECTS WITH ITS
OBLIGATIONS UNDER THIS CONTRACT (INCLUDING THIS SECTION 4.5) AND THE
REQUIREMENTS OF THE ASSUMED LOAN DOCUMENTS IN CONNECTION WITH OBTAINING THE LOAN
ASSUMPTION AND RELEASE, (B) PURCHASER USES COMMERCIALLY REASONABLE EFFORTS TO
DILIGENTLY OBTAIN THE LOAN ASSUMPTION AND RELEASE, AND (C) PURCHASER IS UNABLE
TO OBTAIN THE CONSENT OF THE LENDER TO THE LOAN ASSUMPTION AND RELEASE ON OR
BEFORE FORTY-FIVE (45) DAYS AFTER THE EFFECTIVE DATE (THE “LOAN ASSUMPTION
APPROVAL PERIOD”), THEN PURCHASER SHALL HAVE THE RIGHT, ON OR BEFORE THE
EXPIRATION OF THE LOAN ASSUMPTION APPROVAL PERIOD TO GIVE ESCROW AGENT NOTICE
TERMINATING THIS CONTRACT BASED SOLELY ON THE FACT THAT THE LOAN ASSUMPTION AND
RELEASE HAS NOT BEEN APPROVED BY THE LENDER, IN WHICH EVENT THIS CONTRACT SHALL
BE OF NO FURTHER FORCE AND EFFECT, SUBJECT TO AND EXCEPT FOR THE SURVIVAL
PROVISIONS, AND ESCROW AGENT SHALL FORTHWITH RETURN THE DEPOSIT TO PURCHASER.

4.5.10    PURCHASER SHALL BE IN DEFAULT HEREUNDER IF (I) PURCHASER FAILS TO
SUBMIT A SUBSTANTIALLY COMPLETE LOAN ASSUMPTION APPLICATION BY THE LOAN
ASSUMPTION APPLICATION SUBMITTAL DEADLINE, (II) PURCHASER FAILS TO USE
COMMERCIALLY REASONABLE EFFORTS TO DILIGENTLY OBTAIN LENDER'S CONSENT TO THE
LOAN ASSUMPTION AND RELEASE DURING THE LOAN ASSUMPTION APPROVAL PERIOD OR (III)
THE LOAN ASSUMPTION APPROVAL PERIOD EXPIRES, PURCHASER IS ENTITLED TO, BUT DOES
NOT TERMINATE THIS CONTRACT, AND PURCHASER FAILS TO OBTAIN THE LOAN ASSUMPTION
AND RELEASE PRIOR TO THE CLOSING DATE, IN WHICH EVENTS SELLER MAY TERMINATE THIS
CONTRACT AND THE DEPOSIT SHALL BE IMMEDIATELY RELEASED BY THE ESCROW AGENT TO
SELLER; PROVIDED, HOWEVER, THIS SECTION 4.5.10 DOES NOT IN ANY WAY MODIFY
PURCHASER’S RIGHT TO TERMINATE THE CONTRACT PURSUANT TO SECTION 3.2 HEREOF AND
RECEIVE A REFUND OF THE DEPOSIT.


4.6              SUBSEQUENTLY DISCLOSED EXCEPTIONS.

  If at any time after the expiration of the Feasibility Period, any update to
the Title Commitment discloses any additional item that materially adversely
affects title to the Property which was not disclosed on any version of or
update to the Title Commitment delivered to Purchaser during the Feasibility
Period (the "New Exception"), Purchaser shall have a period of 5 days from the
date of its receipt of such update (the "New Exception Review Period") to review
and notify Seller in writing of Purchaser's approval or disapproval of the New
Exception.  If Purchaser disapproves of the New Exception, Seller may, in
Seller's sole discretion, notify Purchaser as to whether it is willing to cure
(or cause the Title Insurer to remove or otherwise insure over) the New
Exception.  If Seller elects to cure the New Exception, Seller shall be entitled
to reasonable adjournments of the Closing Date not to exceed fifteen (15) days
to cure the New Exception.  If Seller fails to deliver a notice to Purchaser
within 3 days after the expiration of the New Exception Review Period, Seller
shall be deemed to have elected not to cure the New Exception.  If Purchaser is
dissatisfied with Seller's response, or lack thereof, Purchaser may, as its
exclusive remedy elect either:  (i) to terminate this Contract, in which event
the Deposit shall be promptly returned to Purchaser or (ii) to waive the New
Exception and proceed with the transactions contemplated by this Contract, in
which event Purchaser shall be deemed to have approved the New Exception.  If
Purchaser fails to notify Seller of its election to terminate this Contract in
accordance with the foregoing sentence within 6 days after the expiration of the
New Exception Review Period, Purchaser shall be deemed to have elected to
approve and irrevocably waive any objections to the New Exception.


4.7              PURCHASER FINANCING.

  Purchaser assumes full responsibility to obtain the funds required for
settlement, and Purchaser's acquisition of such funds shall not be a contingency
to the Closing. 


ARTICLE V
CLOSING


5.1              CLOSING DATE.

  The Closing shall occur on May 15, 2009 (as the same may be extended as
hereinafter provided, the "Closing Date").  The Closing shall occur at the time
set forth in Section 2.2.4through an escrow with Escrow Agent, whereby Seller,
Purchaser and their attorneys need not be physically present at the Closing and
may deliver documents by overnight air courier or other means.  Notwithstanding
the foregoing to the contrary, Seller shall have the option, by delivering
written notice to Purchaser, to extend the Closing Date (i) to June 15, 2009, or
(ii) to a date following the then scheduled Closing Date in order to finalize
the drafting with Lender and Lender's counsel of all documents necessary or
desirable to accomplish the Loan Assumption and Release.


5.2              SELLER CLOSING DELIVERIES.

  No later than 1 Business Day prior to the Closing Date, Seller shall deliver
to Escrow Agent, each of the following items (other than the items set forth in
Section 5.2.12 which, to the extent in Seller’s possession or reasonable
contract, shall be made available to the Purchaser at the Property after the
Closing):

5.2.1        SPECIAL WARRANTY DEED (THE "DEED") IN THE FORM ATTACHED AS EXHIBIT
B TO PURCHASER, SUBJECT TO THE PERMITTED EXCEPTIONS.

5.2.2        A BILL OF SALE IN THE FORM ATTACHED AS EXHIBIT C.

5.2.3        A GENERAL ASSIGNMENT IN THE FORM ATTACHED AS EXHIBIT D (THE
"GENERAL ASSIGNMENT").

5.2.4        AN ASSIGNMENT OF LEASES AND SECURITY DEPOSITS IN THE FORM ATTACHED
AS EXHIBIT E (THE "LEASES ASSIGNMENT").

5.2.5        SELLER'S CLOSING STATEMENT.

5.2.6        A TITLE AFFIDAVIT OR AN INDEMNITY FORM REASONABLY ACCEPTABLE TO
SELLER, WHICH IS SUFFICIENT TO ENABLE TITLE INSURER TO DELETE THE STANDARD
PRE-PRINTED EXCEPTIONS TO THE TITLE INSURANCE POLICY TO BE ISSUED PURSUANT TO
THE TITLE COMMITMENT.

5.2.7        A CERTIFICATION OF SELLER'S NON-FOREIGN STATUS PURSUANT TO AND IN
THE FORM REQUIRE BY SECTION 1445 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED.

5.2.8        RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
SELLER'S AUTHORITY TO CONSUMMATE THIS TRANSACTION.

5.2.9        AN UPDATED RENT ROLL EFFECTIVE AS OF A DATE NO MORE THAN 3 BUSINESS
DAYS PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE CONTENT OF SUCH
UPDATED RENT ROLL SHALL IN NO EVENT EXPAND OR MODIFY THE CONDITIONS TO
PURCHASER'S OBLIGATION TO CLOSE AS SPECIFIED UNDER SECTION 8.1.

5.2.10    AN UPDATED PROPERTY CONTRACTS LIST EFFECTIVE AS OF A DATE NO MORE THAN
3 BUSINESS DAYS PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE CONTENT
OF SUCH UPDATED PROPERTY CONTRACTS LIST SHALL IN NO EVENT EXPAND OR MODIFY THE
CONDITIONS TO PURCHASER'S OBLIGATION TO CLOSE AS SPECIFIED UNDER SECTION 8.1.

5.2.11    NOTIFICATION LETTERS TO ALL TENANTS PREPARED AND EXECUTED BY SELLER IN
THE FORM ATTACHED HERETO AS EXHIBIT G, WHICH SHALL BE DELIVERED TO ALL TENANTS
BY PURCHASER IMMEDIATELY AFTER CLOSING.

5.2.12    TO THE EXTENT REASONABLY AVAILABLE TO SELLER, ORIGINALS OR COPIES OF
SELLER’S PROPERTY-RELATED FILES AND RECORDS SHALL BE MADE AVAILABLE TO PURCHASER
AT THE PROPERTY IN ACCORDANCE WITH SECTION 5.4.12 HEREOF.

5.2.13    SUCH OTHER DOCUMENTS AS ARE REASONABLY NECESSARY TO CONSUMMATE THE
TRANSACTIONS HEREIN CONTEMPLATED IN ACCORDANCE WITH THE TERMS OF THE CONTRACT.


5.3              PURCHASER CLOSING DELIVERIES.

  No later than 1 Business Day prior to the Closing Date (except for the balance
of the Purchase Price which is to be delivered at the time specified in Section
2.2.4), Purchaser shall deliver to the Escrow Agent (for disbursement to Seller
upon the Closing) the following items:

5.3.1        THE FULL PURCHASE PRICE (WITH CREDIT FOR THE DEPOSIT AND, IF
APPLICABLE, THE LOAN BALANCE), PLUS OR MINUS THE ADJUSTMENTS OR PRORATIONS
REQUIRED BY THIS CONTRACT.

5.3.2        A TITLE AFFIDAVIT OR AN INDEMNITY FORM (PERTAINING TO PURCHASER'S
ACTIVITY ON THE PROPERTY PRIOR TO CLOSING), REASONABLY ACCEPTABLE TO PURCHASER,
WHICH IS SUFFICIENT TO ENABLE TITLE INSURER TO DELETE THE STANDARD PRE-PRINTED
EXCEPTIONS TO THE TITLE INSURANCE POLICY TO BE ISSUED PURSUANT TO THE TITLE
COMMITMENT. 

5.3.3        ANY DECLARATION OR OTHER STATEMENT WHICH MAY BE REQUIRED TO BE
SUBMITTED TO THE LOCAL ASSESSOR.

5.3.4        PURCHASER'S CLOSING STATEMENT.

5.3.5        A COUNTERSIGNED COUNTERPART OF THE GENERAL ASSIGNMENT.

5.3.6        A COUNTERSIGNED COUNTERPART OF THE LEASES ASSIGNMENT.

5.3.7        ANY CANCELLATION FEES OR PENALTIES DUE TO ANY VENDOR UNDER ANY
TERMINATED CONTRACT AS A RESULT OF THE TERMINATION THEREOF.

5.3.8        RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
PURCHASER'S AUTHORITY TO CONSUMMATE THIS TRANSACTION.

5.3.9        ALL DOCUMENTS, INSTRUMENTS, GUARANTIES, LENDER FEES, REQUIRED LOAN
FUND AMOUNTS, AND OTHER ITEMS OR FUNDS REQUIRED BY THE LENDER TO CAUSE THE LOAN
ASSUMPTION AND RELEASE.

5.3.10    SUCH OTHER DOCUMENTS AS ARE REASONABLY NECESSARY TO CONSUMMATE THE
TRANSACTIONS HEREIN CONTEMPLATED IN ACCORDANCE WITH THE TERMS OF THE CONTRACT.


5.4              CLOSING PRORATIONS AND ADJUSTMENTS.

5.4.1        GENERAL.  ALL NORMAL AND CUSTOMARILY PRORATABLE ITEMS, INCLUDING,
WITHOUT LIMITATION, COLLECTED RENTS, OPERATING EXPENSES, PERSONAL PROPERTY
TAXES, OTHER OPERATING EXPENSES AND FEES, SHALL BE PRORATED AS OF THE CLOSING
DATE, SELLER BEING CHARGED OR CREDITED, AS APPROPRIATE, FOR ALL OF SAME
ATTRIBUTABLE TO THE PERIOD UP TO THE CLOSING DATE (AND CREDITED FOR ANY AMOUNTS
PAID BY SELLER ATTRIBUTABLE TO THE PERIOD ON OR AFTER THE CLOSING DATE, IF
ASSUMED BY PURCHASER) AND PURCHASER BEING RESPONSIBLE FOR, AND CREDITED OR
CHARGED, AS THE CASE MAY BE, FOR ALL OF THE SAME ATTRIBUTABLE TO THE PERIOD ON
AND AFTER THE CLOSING DATE.  SELLER SHALL PREPARE A PRORATION SCHEDULE (THE
"PRORATION SCHEDULE") OF THE ADJUSTMENTS DESCRIBED IN THIS SECTION 5.4 PRIOR TO
CLOSING. 

5.4.2        OPERATING EXPENSES.  ALL OF THE OPERATING, MAINTENANCE, TAXES
(OTHER THAN REAL ESTATE TAXES), AND OTHER EXPENSES INCURRED IN OPERATING THE
PROPERTY THAT SELLER CUSTOMARILY PAYS, AND ANY OTHER COSTS INCURRED IN THE
ORDINARY COURSE OF BUSINESS FOR THE MANAGEMENT AND OPERATION OF THE PROPERTY,
SHALL BE PRORATED ON AN ACCRUAL BASIS.  SELLER SHALL PAY ALL SUCH EXPENSES THAT
ACCRUE PRIOR TO THE CLOSING DATE AND PURCHASER SHALL PAY ALL SUCH EXPENSES THAT
ACCRUE FROM AND AFTER THE CLOSING DATE.

5.4.3        UTILITIES.  THE FINAL READINGS AND FINAL BILLINGS FOR UTILITIES
WILL BE MADE IF POSSIBLE AS OF THE CLOSING DATE, IN WHICH CASE SELLER SHALL PAY
ALL SUCH BILLS AS OF THE CLOSING DATE AND NO PRORATION SHALL BE MADE AT THE
CLOSING WITH RESPECT TO UTILITY BILLS.  OTHERWISE, A PRORATION SHALL BE MADE
BASED UPON THE PARTIES' REASONABLE GOOD FAITH ESTIMATE.  SELLER SHALL BE
ENTITLED TO THE RETURN OF ANY DEPOSIT(S) POSTED BY IT WITH ANY UTILITY COMPANY,
AND SELLER SHALL NOTIFY EACH UTILITY COMPANY SERVING THE PROPERTY TO TERMINATE
SELLER'S ACCOUNT, EFFECTIVE AS OF NOON ON THE CLOSING DATE.

5.4.4        REAL ESTATE TAXES.  ANY REAL ESTATE AD VALOREM OR SIMILAR TAXES FOR
THE PROPERTY, OR ANY INSTALLMENT OF ASSESSMENTS PAYABLE IN INSTALLMENTS WHICH
INSTALLMENT IS PAYABLE IN THE CALENDAR YEAR OF CLOSING, SHALL BE PRORATED TO THE
DATE OF CLOSING, BASED UPON ACTUAL DAYS INVOLVED.  THE PRORATION OF REAL
PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE BASED UPON THE ASSESSED
VALUATION AND TAX RATE FIGURES (ASSUMING PAYMENT AT THE EARLIEST TIME TO ALLOW
FOR THE MAXIMUM POSSIBLE DISCOUNT) FOR THE YEAR IN WHICH THE CLOSING OCCURS TO
THE EXTENT THE SAME ARE AVAILABLE; PROVIDED, HOWEVER, THAT IN THE EVENT THAT
ACTUAL FIGURES (WHETHER FOR THE ASSESSED VALUE OF THE PROPERTY OR FOR THE TAX
RATE) FOR THE YEAR OF CLOSING ARE NOT AVAILABLE AT THE CLOSING DATE, THE
PRORATION SHALL BE MADE USING FIGURES EQUAL TO 103% OF THE REAL ESTATE TAXES
ATTRIBUTABLE TO THE PRECEDING YEAR (ASSUMING PAYMENT AT THE EARLIEST TIME TO
ALLOW FOR THE MAXIMUM POSSIBLE DISCOUNT).  THE PRORATION OF REAL PROPERTY TAXES
OR INSTALLMENTS OF ASSESSMENTS SHALL BE FINAL AND NOT SUBJECT TO RE-ADJUSTMENT
AFTER CLOSING.   

5.4.5        PROPERTY CONTRACTS.  PURCHASER SHALL ASSUME AT CLOSING THE
OBLIGATIONS UNDER THE PROPERTY CONTRACTS ASSUMED BY PURCHASER AND OPERATING
EXPENSES UNDER SUCH PROPERTY CONTRACTS SHALL BE PRORATED UNDER SECTION 5.4.2,
PROVIDED, HOWEVER, THAT TO THE EXTENT ANY SUCH PROPERTY CONTRACT CONSTITUTES A
TERMINATED CONTRACT, PURCHASER ASSUMES SUCH PROPERTY CONTRACT ONLY (A) THROUGH
THE EFFECTIVE DATE OF THE TERMINATION OF SUCH PROPERTY CONTRACT AND (B) TO THE
EXTENT OF ANY CANCELLATION FEES, PENALTIES OR DAMAGES, INCLUDING LIQUIDATED
DAMAGES, DUE AS A RESULT OF SUCH TERMINATION.

5.4.6        LEASES.

5.4.6.1  ALL COLLECTED RENT (WHETHER FIXED MONTHLY RENTALS, ADDITIONAL RENTALS,
ESCALATION RENTALS, RETROACTIVE RENTALS, OPERATING COST PASS-THROUGHS OR OTHER
SUMS AND CHARGES PAYABLE BY TENANTS UNDER THE LEASES), INCOME AND EXPENSES FROM
ANY PORTION OF THE PROPERTY SHALL BE PRORATED AS OF THE CLOSING DATE.  PURCHASER
SHALL RECEIVE ALL COLLECTED RENT AND INCOME ATTRIBUTABLE TO DATES FROM AND AFTER
THE CLOSING DATE.  SELLER SHALL RECEIVE ALL COLLECTED RENT AND INCOME
ATTRIBUTABLE TO DATES PRIOR TO THE CLOSING DATE.  NOTWITHSTANDING THE FOREGOING,
NO PRORATIONS SHALL BE MADE IN RELATION TO EITHER (A) NON-DELINQUENT RENTS WHICH
HAVE NOT BEEN COLLECTED AS OF THE CLOSING DATE, OR (B) DELINQUENT RENTS
EXISTING, IF ANY, AS OF THE CLOSING DATE (THE FOREGOING (A) AND (B) REFERRED TO
HEREIN AS THE "UNCOLLECTED RENTS").  IN ADJUSTING FOR UNCOLLECTED RENTS, NO
ADJUSTMENTS SHALL BE MADE IN SELLER'S FAVOR FOR RENTS WHICH HAVE ACCRUED AND ARE
UNPAID AS OF THE CLOSING, BUT PURCHASER SHALL PAY SELLER SUCH ACCRUED
UNCOLLECTED RENTS AS AND WHEN COLLECTED BY PURCHASER.  PURCHASER AGREES TO BILL
TENANTS OF THE PROPERTY FOR ALL UNCOLLECTED RENTS AND TO TAKE REASONABLE ACTIONS
TO COLLECT UNCOLLECTED RENTS.  NOTWITHSTANDING THE FOREGOING, PURCHASER'S
OBLIGATION TO COLLECT UNCOLLECTED RENTS SHALL BE LIMITED TO UNCOLLECTED RENTS OF
NOT MORE THAN 90 DAYS PAST DUE, AND PURCHASER'S COLLECTION OF RENTS SHALL BE
APPLIED, FIRST, TOWARDS CURRENT RENT DUE AND OWING UNDER THE LEASES, AND,
SECOND, TO UNCOLLECTED RENTS.  AFTER THE CLOSING, SELLER SHALL CONTINUE TO HAVE
THE RIGHT, BUT NOT THE OBLIGATION, IN ITS OWN NAME, TO DEMAND PAYMENT OF AND TO
COLLECT UNCOLLECTED RENTS OWED TO SELLER BY ANY TENANT, WHICH RIGHT SHALL
INCLUDE, WITHOUT LIMITATION, THE RIGHT TO CONTINUE OR COMMENCE LEGAL ACTIONS OR
PROCEEDINGS AGAINST ANY TENANT AND THE DELIVERY OF THE LEASES ASSIGNMENT SHALL
NOT CONSTITUTE A WAIVER BY SELLER OF SUCH RIGHT; PROVIDED HOWEVER, THAT THE
FOREGOING RIGHT OF SELLER SHALL BE LIMITED TO ACTIONS SEEKING MONETARY DAMAGES
AND, IN NO EVENT, SHALL SELLER SEEK TO EVICT ANY TENANTS IN ANY ACTION TO
COLLECT UNCOLLECTED RENTS.  PURCHASER AGREES (AT NO COST AND EXPENSE TO
PURCHASER) TO COOPERATE WITH SELLER IN CONNECTION WITH ALL EFFORTS BY SELLER TO
COLLECT SUCH UNCOLLECTED RENTS AND TO TAKE ALL STEPS, WHETHER BEFORE OR AFTER
THE CLOSING DATE, AS MAY BE NECESSARY TO CARRY OUT THE INTENTION OF THE
FOREGOING, INCLUDING, WITHOUT LIMITATION, THE DELIVERY TO SELLER, WITHIN 7 DAYS
AFTER A WRITTEN REQUEST, OF ANY RELEVANT BOOKS AND RECORDS (INCLUDING, WITHOUT
LIMITATION, RENT STATEMENTS, RECEIPTED BILLS AND COPIES OF TENANT CHECKS USED IN
PAYMENT OF SUCH RENT), THE EXECUTION OF ANY AND ALL CONSENTS OR OTHER DOCUMENTS,
AND THE UNDERTAKING OF ANY ACT REASONABLY NECESSARY FOR THE COLLECTION OF SUCH
UNCOLLECTED RENTS BY SELLER; PROVIDED, HOWEVER, THAT PURCHASER'S OBLIGATION TO
COOPERATE WITH SELLER PURSUANT TO THIS SENTENCE SHALL NOT OBLIGATE PURCHASER TO
TERMINATE ANY TENANT LEASE WITH AN EXISTING TENANT OR EVICT ANY EXISTING TENANT
FROM THE PROPERTY OR OTHERWISE INCUR ANY ATTORNEYS’ FEES OR OTHER COSTS OR
EXPENSES.

5.4.6.2  AT CLOSING, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE PURCHASE PRICE
IN AN AMOUNT EQUAL TO THE RECEIVED AND UNAPPLIED BALANCE OF ALL CASH (OR CASH
EQUIVALENT) TENANT DEPOSITS, INCLUDING, BUT NOT LIMITED TO, SECURITY, DAMAGE,
PET OR OTHER REFUNDABLE DEPOSITS PAID BY ANY OF THE TENANTS TO SECURE THEIR
RESPECTIVE OBLIGATIONS UNDER THE LEASES, TOGETHER, IN ALL CASES, WITH ANY
INTEREST PAYABLE TO THE TENANTS THEREUNDER AS MAY BE REQUIRED BY THEIR
RESPECTIVE TENANT LEASE OR STATE LAW (THE "TENANT SECURITY DEPOSIT BALANCE"). 
ANY CASH (OR CASH EQUIVALENTS) HELD BY SELLER WHICH CONSTITUTES THE TENANT
SECURITY DEPOSIT BALANCE SHALL BE RETAINED BY SELLER IN EXCHANGE FOR THE
FOREGOING CREDIT AGAINST THE PURCHASE PRICE AND SHALL NOT BE TRANSFERRED BY
SELLER PURSUANT TO THIS CONTRACT (OR ANY OF THE DOCUMENTS DELIVERED AT CLOSING),
BUT THE OBLIGATION WITH RESPECT TO THE TENANT SECURITY DEPOSIT BALANCE
NONETHELESS SHALL BE ASSUMED BY PURCHASER.  THE TENANT SECURITY DEPOSIT BALANCE
SHALL NOT INCLUDE ANY NON-REFUNDABLE DEPOSITS OR FEES PAID BY TENANTS TO SELLER,
EITHER PURSUANT TO THE LEASES OR OTHERWISE.

5.4.6.3  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, AT CLOSING,
ANY NET CREDIT AGAINST THE PURCHASE PRICE THAT PURCHASER SHALL BE ENTITLED TO
PURSUANT TO THIS SECTION 5.4.6, SHALL BE PAID TO PURCHASER AT CLOSING BY A
SEPARATE WIRE TRANSFER IN THE AMOUNT OF SUCH CREDIT.  ACCORDINGLY, AT CLOSING,
(X) PURCHASER SHALL WIRE TO ESCROW AGENT THE FULL PURCHASE PRICE (WITH A CREDIT
FOR THE DEPOSIT AND, IF APPLICABLE, THE LOAN BALANCE) PLUS OR MINUS ALL
ADJUSTMENTS, PRORATIONS AND OTHER FEES, COSTS AND EXPENSES REQUIRED TO BE PAID
BY PURCHASER PURSUANT TO THIS CONTRACT (OTHER THAN PURSUANT TO THIS SECTION
5.4.6) AND (Y) ESCROW AGENT SHALL WIRE TO PURCHASER (IN ACCORDANCE WITH THE WIRE
INSTRUCTIONS PURCHASER DELIVERS TO ESCROW AGENT PRIOR TO CLOSING) THE NET AMOUNT
OF THE ADJUSTMENTS OR CREDITS DUE TO PURCHASER PURSUANT TO THIS SECTION 5.4.6. 

5.4.7        EXISTING LOAN.  SELLER SHALL BE RESPONSIBLE FOR ALL PRINCIPAL
REQUIRED TO BE PAID UNDER THE TERMS OF THE NOTES PRIOR TO CLOSING, TOGETHER WITH
ALL INTEREST, FEES, PENALTIES AND OTHER AMOUNTS ACCRUED UNDER THE NOTES PRIOR TO
CLOSING (OTHER THAN FEES, PENALTIES, INTEREST AND OTHER AMOUNTS DUE AND OWING AS
A RESULT OF THE LOAN ASSUMPTION AND RELEASE), ALL OF WHICH MAY BE A CREDIT
AGAINST THE PURCHASE PRICE AS PROVIDED IN SECTION 2.2.3.  PURCHASER SHALL BE
RESPONSIBLE FOR ALL LENDER FEES AND ALL OTHER FEES, PENALTIES, INTEREST AND
OTHER AMOUNTS DUE AND OWING UNDER THE ASSUMED LOAN DOCUMENTS AS A RESULT OF THE
LOAN ASSUMPTION AND RELEASE.  AS SET FORTH IN SECTION 4.5.6, ANY EXISTING
RESERVES, IMPOUNDS AND OTHER ACCOUNTS MAINTAINED IN CONNECTION WITH THE LOANS
AND REQUIRED TO BE REPLACED BY PURCHASER, SHALL BE RELEASED IN GOOD FUNDS TO
SELLER AT CLOSING.

5.4.8        INSURANCE.  NO PRORATION SHALL BE MADE IN RELATION TO INSURANCE
PREMIUMS AND INSURANCE POLICIES WILL NOT BE ASSIGNED TO PURCHASER.  SELLER SHALL
HAVE THE RISK OF LOSS OF THE PROPERTY UNTIL 11:59 P.M. THE DAY PRIOR TO THE
CLOSING DATE, AFTER WHICH TIME THE RISK OF LOSS SHALL PASS TO PURCHASER AND
PURCHASER SHALL BE RESPONSIBLE FOR OBTAINING ITS OWN INSURANCE THEREAFTER.

5.4.9        EMPLOYEES.  ALL OF SELLER'S AND SELLER'S MANAGER'S ON-SITE
EMPLOYEES SHALL HAVE THEIR EMPLOYMENT AT THE PROPERTY TERMINATED AS OF THE
CLOSING DATE.

5.4.10    CLOSING COSTS.  PURCHASER SHALL PAY (I) ALL SALES, USE, GROSS RECEIPTS
OR SIMILAR TAXES, (II) THE COST OF RECORDING ANY INSTRUMENTS REQUIRED TO
DISCHARGE ANY LIENS OR ENCUMBRANCES AGAINST THE PROPERTY, (III) ALL COSTS
RELATING TO PROCUREMENT OF ANY REQUESTED ENDORSEMENTS TO THE TITLE POLICY,
INCLUDING FOR “EXTENDED” COVERAGE PURSUANT TO SECTION 4.1 HEREOF, (IV) ALL
DOCUMENTARY STAMP TAXES IMPOSED ON THE ASSUMPTION BY PURCHASER OF THE ASSUMED
DEEDS OF TRUST AND (IV) ONE-HALF OF THE CUSTOMARY CLOSING COSTS OF THE ESCROW
AGENT.  SELLER SHALL PAY (A) THE BASE PREMIUM FOR THE TITLE POLICY TO THE EXTENT
REQUIRED BY SECTION 4.1 HEREOF AND (B) ONE-HALF OF THE CUSTOMARY CLOSING COSTS
OF THE ESCROW AGENT. THE TRANSFER TAX (INCLUDING DOCUMENTARY STAMP TAXES)
IMPOSED ON THE CONVEYANCE AND THE RECORDING OF THE DEED SHALL BE SPLIT BETWEEN
SELLER AND PURCHASER WITH SELLER RESPONSIBLE FOR 75% OF SUCH TRANSFER TAXES AND
PURCHASER RESPONSIBLE FOR 25% OF SUCH TRANSFER TAXES.

5.4.11    INTENTIONALLY OMITTED.

5.4.12    POSSESSION.  POSSESSION OF THE PROPERTY, SUBJECT TO THE LEASES,
PROPERTY CONTRACTS, OTHER THAN TERMINATED CONTRACTS, AND PERMITTED EXCEPTIONS,
SHALL BE DELIVERED TO PURCHASER AT THE CLOSING UPON RELEASE FROM ESCROW OF ALL
ITEMS TO BE DELIVERED BY SELLER AND PURCHASER PURSUANT TO SECTIONS 5.2 AND 5.3,
RESPECTIVELY.  TO THE EXTENT REASONABLY AVAILABLE TO SELLER, ORIGINALS OR COPIES
OF THE LEASES AND PROPERTY CONTRACTS, LEASE FILES, WARRANTIES, GUARANTIES,
OPERATING MANUALS, KEYS TO THE PROPERTY, AND SELLER'S BOOKS AND RECORDS (OTHER
THAN PROPRIETARY INFORMATION) (COLLECTIVELY, "SELLER'S PROPERTY-RELATED FILES
AND RECORDS") REGARDING THE PROPERTY SHALL BE MADE AVAILABLE TO PURCHASER AT THE
PROPERTY AFTER THE CLOSING.  PURCHASER AGREES, FOR A PERIOD OF NOT LESS THAN
THREE (3) YEARS AFTER THE CLOSING (THE "RECORDS HOLD PERIOD"), TO (A) PROVIDE
AND ALLOW SELLER REASONABLE ACCESS TO SELLER'S PROPERTY-RELATED FILES AND
RECORDS FOR PURPOSES OF INSPECTION AND COPYING THEREOF, AND (B) REASONABLY
MAINTAIN AND PRESERVE SELLER'S PROPERTY-RELATED FILES AND RECORDS.


5.5              POST CLOSING ADJUSTMENTS.

  Purchaser or Seller may request that Purchaser and Seller undertake to
re-adjust any item on the Proration Schedule (or any item omitted therefrom),
with the exception of real property taxes which shall be final and not subject
to readjustment, in accordance with the provisions of Section 5.4 of this
Contract; provided, however, that neither party shall have any obligation to
re-adjust any items (a) after the expiration of 60 days after Closing, or (b)
subject to such 60-day period, unless such items exceed $5,000.00 in magnitude
(either individually or in the aggregate). 


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER


6.1              SELLER'S REPRESENTATIONS.

  Except, in all cases, for any fact, information or condition disclosed in the
Title Documents, the Permitted Exceptions, the Property Contracts, or the
Materials, or which is otherwise known by Purchaser prior to the Closing, Seller
represents and warrants to Purchaser the following (collectively, the "Seller's
Representations") as of the Effective Date and as of the Closing Date; provided
that Purchaser's remedies if any such Seller's Representations are untrue as of
the Closing Date are limited to those set forth in Section 8.1:

6.1.1        SELLER IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE STATE OF ITS FORMATION SET FORTH IN THE INITIAL PARAGRAPH OF THIS CONTRACT;
AND, SUBJECT TO SECTION 8.2.4AND ANY APPROVALS REQUIRED FROM LENDER FOR THE LOAN
ASSUMPTION AND RELEASE, HAS OR AT THE CLOSING SHALL HAVE THE ENTITY POWER AND
AUTHORITY TO SELL AND CONVEY THE PROPERTY AND TO EXECUTE THE DOCUMENTS TO BE
EXECUTED BY SELLER AND PRIOR TO THE CLOSING WILL HAVE TAKEN AS APPLICABLE, ALL
CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY OR EQUIVALENT ENTITY ACTIONS
REQUIRED FOR THE EXECUTION AND DELIVERY OF THIS CONTRACT, AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  THE COMPLIANCE WITH OR
FULFILLMENT OF THE TERMS AND CONDITIONS HEREOF WILL NOT CONFLICT WITH, OR RESULT
IN A BREACH OF, THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT
UNDER, ANY CONTRACT TO WHICH SELLER IS A PARTY OR BY WHICH SELLER IS OTHERWISE
BOUND, WHICH CONFLICT, BREACH OR DEFAULT WOULD HAVE A MATERIAL ADVERSE AFFECT ON
SELLER'S ABILITY TO CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT OR
ON THE PROPERTY.  SUBJECT TO SECTION 8.2.4, THIS CONTRACT IS A VALID AND BINDING
AGREEMENT AGAINST SELLER IN ACCORDANCE WITH ITS TERMS;

6.1.2        SELLER IS NOT A "FOREIGN PERSON," AS THAT TERM IS USED AND DEFINED
IN THE INTERNAL REVENUE CODE, SECTION 1445, AS AMENDED AND PURCHASER HAS NO DUTY
TO COLLECT WITHHOLDING TAXES FOR SELLER PURSUANT TO INTERNAL REVENUE CODE,
SECTION 1445, AS AMENDED;

6.1.3        EXCEPT FOR (A) ANY ACTIONS BY SELLER TO EVICT TENANTS UNDER THE
LEASES, OR (B) ANY MATTER COVERED BY SELLER'S CURRENT INSURANCE POLICY(IES), TO
SELLER'S KNOWLEDGE, THERE ARE NO MATERIAL ACTIONS, PROCEEDINGS, LITIGATION OR
GOVERNMENTAL INVESTIGATIONS OR CONDEMNATION ACTIONS EITHER PENDING OR THREATENED
IN WRITING AGAINST THE PROPERTY;

6.1.4        TO SELLER'S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE
FROM A GOVERNMENTAL AGENCY OF ANY UNCURED MATERIAL VIOLATIONS OF ANY FEDERAL,
STATE, COUNTY OR MUNICIPAL LAW, ORDINANCE, ORDER, REGULATION OR REQUIREMENT
AFFECTING THE PROPERTY;

6.1.5        TO SELLER'S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE
OF ANY MATERIAL DEFAULT BY SELLER UNDER ANY OF THE PROPERTY CONTRACTS THAT WILL
NOT BE TERMINATED ON THE CLOSING DATE;

6.1.6        TO SELLER'S KNOWLEDGE, THE RENT ROLL (AS UPDATED PURSUANT TO
SECTION 5.2.9) IS ACCURATE IN ALL MATERIAL RESPECTS; AND

6.1.7        TO SELLER'S KNOWLEDGE, THE PROPERTY CONTRACTS LIST (AS UPDATED
PURSUANT TO SECTION 5.2.10) IS ACCURATE IN ALL MATERIAL RESPECTS.

6.1.8        TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE
OF ANY PROPOSED TAKING, CONDEMNATION OR SPECIAL ASSESSMENT WITH RESPECT TO THE
PROPERTY.

6.1.9        SELLER IS NOT A PROHIBITED PERSON AND, TO SELLER’S KNOWLEDGE, NONE
OF ITS BROKERS OR OTHER AGENTS (IF ANY) ACTING OR BENEFITING IN ANY CAPACITY IN
CONNECTION WITH THIS CONTRACT IS A PROHIBITED PERSON. 


6.2              AS-IS.

  Except for Seller's Representations, the Property is expressly purchased and
sold "AS IS," "WHERE IS," and "WITH ALL FAULTS."  The Purchase Price and the
terms and conditions set forth herein are the result of arm's-length bargaining
between entities familiar with transactions of this kind, and said price, terms
and conditions reflect the fact that Purchaser shall have the benefit of, and is
not relying upon, any information provided by Seller or Broker or statements,
representations or warranties, express or implied, made by or enforceable
directly against Seller or Broker, including, without limitation, any relating
to the value of the Property, the physical or environmental condition of the
Property, any state, federal, county or local law, ordinance, order or permit;
or the suitability, compliance or lack of compliance of the Property with any
regulation, or any other attribute or matter of or relating to the Property
(other than any covenants of title contained in the Deed conveying the Property
and Seller's Representations).  Except for matters set forth in Seller’s
Representations, Purchaser, its successors and assigns, and anyone claiming by,
through or under Purchaser, hereby fully releases Seller's Indemnified Parties
from, and irrevocably waives its right to maintain, any and all claims and
causes of action that it or they may now have or hereafter acquire against
Seller's Indemnified Parties with respect to any and all Losses arising from or
related to any defects, errors, omissions in the Materials or other conditions
affecting the Property.  If Seller  provides or has provided any documents,
summaries, opinions or work product of consultants, surveyors, architects,
engineers, title companies, governmental authorities or any other person or
entity with respect to the Property, including, without limitation, the offering
prepared by Broker, Purchaser and Seller agree that Seller has done so or shall
do so only for the convenience of both parties, Purchaser shall not rely thereon
and the reliance by Purchaser upon any such documents, summaries, opinions or
work product shall not create or give rise to any liability of or against
Seller's Indemnified Parties.  Purchaser acknowledges and agrees that no
representation has been made and no responsibility is assumed by Seller with
respect to current and future applicable zoning or building code requirements or
the compliance of the Property with any other laws, rules, ordinances or
regulations, the financial earning capacity or expense history of the Property,
the continuation of contracts, continued occupancy levels of the Property, or
any part thereof, or the continued occupancy by tenants of any Leases or,
without limiting any of the foregoing, occupancy at Closing.  Prior to Closing,
Seller shall have the right, but not the obligation, to enforce its rights
against any and all Property occupants, guests or tenants.  Purchaser agrees
that the departure or removal, prior to Closing, of any of such guests,
occupants or tenants shall not be the basis for, nor shall it give rise to, any
claim on the part of Purchaser, nor shall it affect the obligations of Purchaser
under this Contract in any manner whatsoever; and Purchaser shall close title
and accept delivery of the Deed with or without such tenants in possession and
without any allowance or reduction in the Purchase Price under this Contract. 


6.3              SURVIVAL OF SELLER'S REPRESENTATIONS.

  Seller and Purchaser agree that Seller's Representations shall survive Closing
for a period of 9 months (the "Survival Period").  Seller shall have no
liability after the Survival Period with respect to Seller's Representations
contained herein except to the extent that Purchaser has requested arbitration
against Seller during the Survival Period for breach of any of Seller's
Representations.  Under no circumstances shall Seller be liable to Purchaser for
more than $300,000 in any individual instance or in the aggregate for all
breaches of Seller's Representations, nor shall Purchaser be entitled to bring
any claim for a breach of Seller's Representations unless the claim for damages
(either in the aggregate or as to any individual claim) by Purchaser exceeds
$5,000.  In the event that Seller breaches any representation contained in
Section 6.1 and Purchaser had knowledge of such breach prior to the Closing
Date, and elected to close regardless, Purchaser shall be deemed to have waived
any right of recovery, and Seller shall not have any liability in connection
therewith.


6.4              DEFINITION OF SELLER'S KNOWLEDGE.

  Any representations and warranties made "to the knowledge of Seller" shall not
be deemed to imply any duty of inquiry.  For purposes of this Contract, the term
Seller's "knowledge" shall mean and refer only to actual knowledge of the
Regional Property Manager and shall not be construed to refer to the knowledge
of any other partner, officer, director, agent, employee or representative of
Seller, or any affiliate of Seller, or to impose upon such Regional Property
Manager any duty to investigate the matter to which such actual knowledge or the
absence thereof pertains, or to impose upon such Regional Property Manager any
individual personal liability. 


6.5              REPRESENTATIONS AND WARRANTIES OF PURCHASER.

  For the purpose of inducing Seller to enter into this Contract and to
consummate the sale and purchase of the Property in accordance herewith,
Purchaser represents and warrants to Seller the following as of the Effective
Date and as of the Closing Date:

6.5.1        PURCHASER IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF FLORIDA.

6.5.2        PURCHASER, ACTING THROUGH ANY OF ITS OR THEIR DULY EMPOWERED AND
AUTHORIZED OFFICERS OR MEMBERS, HAS ALL NECESSARY ENTITY POWER AND AUTHORITY TO
OWN AND USE ITS PROPERTIES AND TO TRANSACT THE BUSINESS IN WHICH IT IS ENGAGED,
AND HAS FULL POWER AND AUTHORITY TO ENTER INTO THIS CONTRACT, TO EXECUTE AND
DELIVER THE DOCUMENTS AND INSTRUMENTS REQUIRED OF PURCHASER HEREIN, AND TO
PERFORM ITS OBLIGATIONS HEREUNDER; AND NO CONSENT OF ANY OF PURCHASER'S
PARTNERS, DIRECTORS, OFFICERS OR MEMBERS ARE REQUIRED TO SO EMPOWER OR AUTHORIZE
PURCHASER.  THE COMPLIANCE WITH OR FULFILLMENT OF THE TERMS AND CONDITIONS
HEREOF WILL NOT CONFLICT WITH, OR RESULT IN A BREACH OF, THE TERMS, CONDITIONS
OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY CONTRACT TO WHICH PURCHASER
IS A PARTY OR BY WHICH PURCHASER IS OTHERWISE BOUND, WHICH CONFLICT, BREACH OR
DEFAULT WOULD HAVE A MATERIAL ADVERSE AFFECT ON PURCHASER'S ABILITY TO
CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT.  THIS CONTRACT IS A
VALID, BINDING AND ENFORCEABLE AGREEMENT AGAINST PURCHASER IN ACCORDANCE WITH
ITS TERMS.

6.5.3        NO PENDING OR, TO THE KNOWLEDGE OF PURCHASER, THREATENED LITIGATION
EXISTS WHICH IF DETERMINED ADVERSELY WOULD RESTRAIN THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT OR WOULD DECLARE ILLEGAL, INVALID OR
NON-BINDING ANY OF PURCHASER'S OBLIGATIONS OR COVENANTS TO SELLER.

6.5.4        OTHER THAN SELLER'S REPRESENTATIONS, PURCHASER HAS NOT RELIED ON
ANY REPRESENTATION OR WARRANTY MADE BY SELLER OR ANY REPRESENTATIVE OF SELLER
(INCLUDING, WITHOUT LIMITATION, BROKER) IN CONNECTION WITH THIS CONTRACT AND THE
ACQUISITION OF THE PROPERTY.

6.5.5        THE BROKER AND ITS AFFILIATES DO NOT, AND WILL NOT AT THE CLOSING,
HAVE ANY DIRECT OR INDIRECT LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN
PURCHASER (OR IN AN ASSIGNEE OF PURCHASER, WHICH PURSUANT TO SECTION 13.3,
ACQUIRES THE PROPERTY AT THE CLOSING), NOR HAS PURCHASER OR ANY AFFILIATE OF
PURCHASER GRANTED (AS OF THE EFFECTIVE DATE OR THE CLOSING DATE) THE BROKER OR
ANY OF ITS AFFILIATES ANY RIGHT OR OPTION TO ACQUIRE ANY DIRECT OR INDIRECT
LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN PURCHASER.

6.5.6        PURCHASER IS NOT A PROHIBITED PERSON.

6.5.7        TO PURCHASER'S KNOWLEDGE, NONE OF ITS INVESTORS, AFFILIATES OR
BROKERS OR OTHER AGENTS (IF ANY), ACTING OR BENEFITING IN ANY CAPACITY IN
CONNECTION WITH THIS CONTRACT IS A PROHIBITED PERSON.

6.5.8        THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER
THIS CONTRACT ARE NOT THE PROPERTY OF, OR BENEFICIALLY OWNED, DIRECTLY OR
INDIRECTLY, BY A PROHIBITED PERSON.

6.5.9        THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER
THIS CONTRACT ARE NOT THE PROCEEDS OF SPECIFIED UNLAWFUL ACTIVITY AS DEFINED BY
18 U.S.C. § 1956(C)(7).


ARTICLE VII
OPERATION OF THE PROPERTY


7.1              LEASES AND PROPERTY CONTRACTS.

  During the period of time from the Effective Date to the Closing Date, in the
ordinary course of business Seller may enter into new Property Contracts, new
Leases, renew existing Leases or modify, terminate or accept the surrender or
forfeiture of any of the Leases, modify any Property Contracts, or institute and
prosecute any available remedies for default under any Lease or Property
Contract without first obtaining the written consent of Purchaser; provided,
however, Seller agrees that any such new or renewed Property Contracts shall not
be terminable on more than 30 days’ prior written notice and any new or renewed
Leases shall not have a term in excess of 1 year, in each case, without the
prior written consent of Purchaser, which consent shall not be unreasonably
withheld, conditioned or delayed.  Within a reasonable time after entering into
a new or renewed Lease or Property Contract, Seller shall deliver a copy of such
new or renewed Lease or Property Contract to Purchaser (subject to Section
3.5.2).


7.2              GENERAL OPERATION OF PROPERTY.

  Except as specifically set forth in this ARTICLE VII, Seller shall operate the
Property after the Effective Date in the ordinary course of business, and except
as necessary in Seller's sole discretion to address (a) any life or safety issue
at the Property or (b) any other matter which in Seller's reasonable discretion
materially adversely affects the use, operation or value of the Property, Seller
will not make any material alterations to the Property or remove any material
Fixtures and Tangible Personal Property without the prior written consent of
Purchaser which consent shall not be unreasonably withheld, denied or delayed.


7.3              LIENS.

  Other than utility easements and temporary construction easements granted by
Seller in the ordinary course of business, Seller covenants that it will not
voluntarily create or cause any lien or encumbrance to attach to the Property
between the Effective Date and the Closing Date (other than Leases and Property
Contracts as provided in Section 7.1) unless Purchaser approves such lien or
encumbrance, which approval shall not be unreasonably withheld, conditioned or
delayed.  If Purchaser approves any such subsequent lien or encumbrance, the
same shall be deemed a Permitted Encumbrance for all purposes hereunder.


7.4              TAX APPEALS.

  If any tax reduction proceedings, tax protest proceedings or tax assessment
appeals for the Property, relating to any fiscal years through and including
fiscal year 2009, are pending at the time of Closing, Seller reserves and shall
have the right to continue to prosecute and/or settle the same without the
consent of Purchaser.  Seller hereby reserves and shall have the exclusive
right, at any time after the Closing Date, to institute a tax reduction
proceeding, tax protest proceeding or tax assessment appeal for the Property
with respect to real estate taxes attributable to fiscal years 2007, 2008 and/or
2009 and Seller shall have the right to prosecute and/or settle the same without
the consent of Purchaser.  Purchaser agrees that it shall not independently
institute any tax reduction proceedings, tax protest proceedings, or tax
assessment appeals for the Property with respect to the 2007, 2008 and/or the
2009 tax years.  Purchaser shall cooperate with Seller in connection with the
prosecution and/or settlement of any such tax reduction proceedings, tax protest
proceedings or tax assessment appeals, including executing such documents as
Seller may reasonably request in order for Seller to prosecute and/or settle any
such proceedings.  Any refunds or savings in the payment of taxes resulting from
any tax reduction proceedings, tax protest proceedings or tax assessment appeals
applicable to the period prior to the Closing Date shall belong to Seller and
any refunds or savings in the payment of taxes applicable to the period from and
after the Closing Date shall belong to Purchaser.  All attorneys’ fees and other
expenses incurred in obtaining such refunds or savings shall be apportioned
between Seller and Purchaser in proportion to the gross amount of such refunds
or savings payable to Seller and Purchaser, respectively.


7.5              INSURANCE.

  Seller agrees to maintain its existing insurance policies (or replacement
policies on comparable terms) covering the Property in full force and effect
through the Closing Date.


7.6              RENT-READY CONDITION.

 Seller agrees that at the Closing either Seller will deliver to Purchaser all
Tenant Units which are vacant in Rent-Ready Condition, or Purchaser shall
receive a credit against the Purchase Price in an amount equal to the product of
(i) the number of Tenant Units on the date of the Closing that are vacant and
not in Rent-Ready Condition, and (ii) $300.  Not earlier than 3 Business Days
prior to the Closing, Seller shall deliver to Purchaser a list of the Tenant
Units which are vacant and not in Rent-Ready Condition.


ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING


8.1              PURCHASER'S CONDITIONS TO CLOSING.

  Purchaser's obligation to close under this Contract shall be subject to and
conditioned upon the fulfillment of the following conditions precedent:

8.1.1        ALL OF THE DOCUMENTS REQUIRED TO BE DELIVERED BY SELLER TO
PURCHASER AT THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL HAVE
BEEN DELIVERED;

8.1.2        EACH OF SELLER'S REPRESENTATIONS SHALL BE TRUE IN ALL MATERIAL
RESPECTS AS OF THE CLOSING DATE (AND, UPON REASONABLE ADVANCE NOTICE TO SELLER
AND SUBJECT TO THE RIGHTS OF TENANT UNDER THE LEASES, PURCHASER SHALL BE
PERMITTED TO PERFORM AN INSPECTION OF THE PROPERTY PRIOR TO THE CLOSING DATE TO
VERIFY SELLER’S REPRESENTATIONS);

8.1.3        SELLER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY SELLER HEREUNDER; AND

8.1.4        NEITHER SELLER NOR SELLER'S GENERAL PARTNER SHALL BE A DEBTOR IN
ANY BANKRUPTCY PROCEEDING NOR SHALL HAVE BEEN IN THE LAST 6 MONTHS A DEBTOR IN
ANY BANKRUPTCY PROCEEDING.

Notwithstanding anything to the contrary, there are no other conditions to
Purchaser's obligation to Close except as expressly set forth in this Section
8.1.  If any condition set forth in Sections 8.1.1, 8.1.3 or 8.1.4 is not met,
Purchaser may (a) waive any of the foregoing conditions and proceed to Closing
on the Closing Date with no offset or deduction from the Purchase Price, or (b)
if such failure constitutes a default by Seller, exercise any of its remedies
pursuant to Section 10.2.  If the condition set forth in Section 8.1.2 is not
met, Seller shall not be in default pursuant to Section 10.2, and Purchaser may,
as its sole and exclusive remedy, (i) notify Seller of Purchaser's election to
terminate this Contract and receive a return of the Deposit from the Escrow
Agent, or (ii) waive such condition and proceed to Closing on the Closing Date
with no offset or deduction from the Purchase Price. 


8.2              SELLER'S CONDITIONS TO CLOSING.

  Without limiting any of the rights of Seller elsewhere provided for in this
Contract, Seller's obligation to close with respect to conveyance of the
Property under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:

8.2.1        ALL OF THE DOCUMENTS AND FUNDS REQUIRED TO BE DELIVERED BY
PURCHASER TO SELLER AT THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF
SHALL HAVE BEEN DELIVERED;

8.2.2        EACH OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER
CONTAINED HEREIN SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE;

8.2.3        PURCHASER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY PURCHASER HEREUNDER;

8.2.4        SELLER SHALL HAVE RECEIVED ALL CONSENTS, DOCUMENTATION AND
APPROVALS NECESSARY TO CONSUMMATE AND FACILITATE THE TRANSACTIONS CONTEMPLATED
HEREBY, INCLUDING, WITHOUT LIMITATION, A TAX FREE EXCHANGE PURSUANT TO SECTION
13.18 (AND THE AMENDMENT OF SELLER'S (OR SELLER'S AFFILIATES') PARTNERSHIP OR
OTHER ORGANIZATIONAL DOCUMENTS IN CONNECTION THEREWITH), (A) FROM SELLER'S
PARTNERS, MEMBERS, MANAGERS, SHAREHOLDERS OR DIRECTORS TO THE EXTENT REQUIRED BY
SELLER'S (OR SELLER'S AFFILIATES') ORGANIZATIONAL DOCUMENTS, AND (B) AS REQUIRED
BY LAW;

8.2.5        THERE SHALL NOT BE ANY PENDING LITIGATION OR, TO THE KNOWLEDGE OF
EITHER PURCHASER OR SELLER, ANY LITIGATION THREATENED IN WRITING WHICH, IF
ADVERSELY DETERMINED, WOULD RESTRAIN THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT OR DECLARE ILLEGAL, INVALID OR NONBINDING ANY OF
THE COVENANTS OR OBLIGATIONS OF THE PURCHASER; AND

8.2.6        THE LOAN ASSUMPTION AND RELEASE SHALL HAVE OCCURRED.

If any of the foregoing conditions to Seller's obligation to close with respect
to conveyance of the Property under this Contract are not met, Seller may (a)
waive any of the foregoing conditions and proceed to Closing on the Closing
Date, or (b) terminate this Contract, and, if such failure constitutes a default
by Purchaser, exercise any of its remedies under Section 10.1.


ARTICLE IX
BROKERAGE


9.1              INDEMNITY.

  Seller represents and warrants to Purchaser that it has dealt only with
Shelton D. Granade, Jr. of CB Richard Ellis – Investment Properties –
Multihousing, having an address at 189 S. Orange Avenue, Suite 1900, Orlando,
Florida 32801 ("Broker") in connection with this Contract.  Seller and Purchaser
each represents and warrants to the other that, other than Broker, it has not
dealt with or utilized the services of any other real estate broker, sales
person or finder in connection with this Contract, and each party agrees to
indemnify, hold harmless, and, if requested in the sole and absolute discretion
of the indemnitee, defend (with counsel approved by the indemnitee) the other
party from and against all Losses relating to brokerage commissions and finder's
fees arising from or attributable to the acts or omissions of the indemnifying
party. 


9.2              BROKER COMMISSION.

  If the Closing occurs, Seller agrees to pay Broker a commission according to
the terms of a separate contract.  Broker shall not be deemed a party or third
party beneficiary of this Contract.  As a condition to Seller's obligation to
pay the commission, Broker shall execute the signature page for Broker attached
hereto solely for purposes of confirming the matters set forth therein.


ARTICLE X
DEFAULTS AND REMEDIES


10.1          PURCHASER DEFAULT.

  If Purchaser defaults in its obligations hereunder to (a) deliver the Initial
Deposit or Additional Deposit (or any other deposit or payment required of
Purchaser hereunder), (b) deliver to Seller the deliveries specified under
Section 5.3 on the date required thereunder, or (c) deliver the Purchase Price
at the time required by Section 2.2.4 and close on the purchase of the Property
on the Closing Date, then, immediately and without the right to receive notice
or to cure pursuant to Section 2.3.3, Purchaser shall forfeit the Deposit, and
the Escrow Agent shall deliver the Deposit to Seller, and neither party shall be
obligated to proceed with the purchase and sale of the Property.  If, Purchaser
defaults in any of its other representations, warranties or obligations under
this Contract, and such default continues for more than 10 days after written
notice from Seller, then Purchaser shall forfeit the Deposit, and the Escrow
Agent shall deliver the Deposit to Seller, and neither party shall be obligated
to proceed with the purchase and sale of the Property.  The Deposit is
liquidated damages and recourse to the Deposit is, except for Purchaser's
indemnity and confidentiality obligations hereunder, Seller's sole and exclusive
remedy for Purchaser's failure to perform its obligation to purchase the
Property or breach of a representation or warranty.  Seller expressly waives the
remedies of specific performance and additional damages for such default by
Purchaser.  SELLER AND PURCHASER ACKNOWLEDGE THAT SELLER'S DAMAGES WOULD BE
DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF
SELLER'S DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN ITS OBLIGATION TO
PURCHASE THE PROPERTY.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION
10.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND
SHALL BE SELLER'S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY,
ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS OBLIGATION TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER THAN WITH RESPECT TO
PURCHASER'S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS HEREUNDER.


10.2          SELLER DEFAULT.

  If Seller, prior to the Closing, defaults in its covenants or obligations
under this Contract, including to sell the Property as required by this Contract
and such default continues for more than 10 days after written notice from
Purchaser, then, at Purchaser's election and as Purchaser's sole and exclusive
remedy, either (a) this Contract shall terminate, and all payments and things of
value, including the Deposit, provided by Purchaser hereunder shall be returned
to Purchaser and Purchaser may recover, as its sole recoverable damages (but
without limiting its right to receive a refund of the Deposit), its direct and
actual out-of-pocket expenses and costs (documented by paid invoices to third
parties) in connection with this transaction, which damages shall not exceed
$75,000 in aggregate, or (b) subject to the conditions below, Purchaser may seek
specific performance of Seller’s obligation to deliver the Deed pursuant to this
Contract (but not damages).  Purchaser may seek specific performance of Seller's
obligation to deliver the Deed pursuant to this Contract only if, as a condition
precedent to initiating such litigation for specific performance, Purchaser
first shall (i) deliver all Purchaser Closing documents to Escrow Agent in
accordance with the requirements of this Contract, including, without
limitation, Sections 2.2.4 and 5.3 (with the exception of Section 5.3.1); (ii)
not otherwise be in default under this Contract; and (iii) file suit therefor
with the court on or before the 90th day after the Closing Date; if Purchaser
fails to file an action for specific performance within 90 days after the
Closing Date, then Purchaser shall be deemed to have elected to terminate the
Contract in accordance with subsection (a) above.  Purchaser agrees that it
shall promptly deliver to Seller an assignment of all of Purchaser's right,
title and interest in and to (together with possession of) all plans, studies,
surveys, reports, and other materials paid for with the out-of-pocket expenses
reimbursed by Seller pursuant to the foregoing sentence.  SELLER AND PURCHASER
FURTHER AGREE THAT THIS SECTION 10.2 IS INTENDED TO AND DOES LIMIT THE AMOUNT OF
DAMAGES DUE PURCHASER AND THE REMEDIES AVAILABLE TO PURCHASER, AND SHALL BE
PURCHASER'S EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW AND IN EQUITY ARISING
FROM OR RELATED TO A BREACH BY SELLER OF ITS COVENANTS OR ITS OBLIGATION TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  UNDER NO
CIRCUMSTANCES MAY PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL,
CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER
SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER, OF ITS COVENANTS OR
ITS OBLIGATIONS UNDER THIS CONTRACT.  PURCHASER SPECIFICALLY WAIVES THE RIGHT TO
FILE ANY LIS PENDENS OR ANY LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS
IRREVOCABLY ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED
AND IS DILIGENTLY PURSUING AN ACTION SEEKING SUCH REMEDY.


ARTICLE XI
RISK OF LOSS OR CASUALTY


11.1          MAJOR DAMAGE.

  In the event that the Property is damaged or destroyed by fire or other
casualty prior to Closing, and the cost for demolition, site cleaning,
restoration, replacement, or other repairs (collectively, the "Repairs") is more
than $750,000.00, then Seller shall have no obligation to make such Repairs, and
shall notify Purchaser in writing of such damage or destruction (the "Damage
Notice").  Within 10 Business Days after Purchaser's receipt of the Damage
Notice, Purchaser may elect at its option to terminate this Contract by
delivering written notice to Seller in which event the Deposit shall be refunded
to Purchaser.  In the event Purchaser fails to terminate this Contract within
the foregoing 10 Business Day period, this transaction shall be closed in
accordance with Section 11.3 below.


11.2          MINOR DAMAGE.

  In the event that the Property is damaged or destroyed by fire or other
casualty prior to the Closing, and the cost of Repairs is equal to or less than
$750,000.00, then this transaction shall be closed in accordance with Section
11.3, notwithstanding such casualty.  In such event, Seller may at its election
endeavor to make such Repairs to the extent of any recovery from insurance
carried on the Property, if such Repairs can be reasonably effected before the
Closing.  Regardless of Seller's election to commence such Repairs, or Seller's
ability to complete such Repairs prior to Closing, this transaction shall be
closed in accordance with Section 11.3 below.


11.3          CLOSING.

  In the event Purchaser fails to terminate this Contract following a casualty
as set forth in Section 11.1, or in the event of a casualty as set forth in
Section 11.2, then this transaction shall be closed in accordance with the terms
of the Contract, at Seller's election, either (i) for the full Purchase Price,
notwithstanding any such casualty, in which case Seller and Purchaser shall, at
Closing, execute and deliver an assignment and assumption (in a form mutually
agreeable to Seller and Purchaser) of Seller's rights and obligations with
respect to the insurance claim related to such casualty, and thereafter
Purchaser shall receive all insurance proceeds pertaining to such claim, less
any amounts which may already have been spent by Seller for Repairs (plus a
credit against the Purchase Price at Closing in the amount of any deductible
payable by Seller in connection therewith); or (ii) for the full Purchase Price
less a credit to Purchaser in the amount necessary to complete such Repairs
(less any amounts which may already have been spent by Seller for Repairs).


11.4          REPAIRS.

  To the extent that Seller elects to commence any Repairs prior to Closing,
then Seller shall be entitled to receive and apply available insurance proceeds
to any portion of such Repairs completed or installed prior to Closing, with
Purchaser being responsible for completion of such Repairs after Closing.  To
the extent that any Repairs have been commenced prior to Closing, then the
Property Contracts shall include, and Purchaser shall assume at Closing, all
construction and other contracts entered into by Seller in connection with such
Repairs. 


ARTICLE XII
EMINENT DOMAIN


12.1          EMINENT DOMAIN.

  In the event that, at the time of Closing, any material part of the Property
is (or previously has been) acquired, or is about to be acquired, by any
governmental agency by the powers of eminent domain or transfer in lieu thereof
(or in the event that at such time there is any notice of any such acquisition
or intent to acquire by any such governmental agency), Purchaser shall have the
right, at Purchaser's option, to terminate this Contract by giving written
notice within 10 Business Days after Purchaser's receipt from Seller of notice
of the occurrence of such event, and if Purchaser so terminates this Contract,
Purchaser shall recover the Deposit hereunder.  If Purchaser fails to terminate
this Contract within such 10 Business Day period, this transaction shall be
closed in accordance with the terms of this Contract for the full Purchase Price
and Purchaser shall receive the full benefit of any condemnation award.  It is
expressly agreed between the parties hereto that this section shall in no way
apply to customary dedications for public purposes which may be necessary for
the development of the Property.


ARTICLE XIII
MISCELLANEOUS


13.1          BINDING EFFECT OF CONTRACT.

  This Contract shall not be binding on either party until executed by both
Purchaser and Seller.  Neither the Escrow Agent's nor the Broker's execution of
this Contract shall be a prerequisite to its effectiveness.  Subject to Section
13.3, this Contract shall be binding upon and inure to the benefit of Seller and
Purchaser, and their respective successors and permitted assigns.


13.2          EXHIBITS AND SCHEDULES.

  All Exhibits and Schedules, whether or not annexed hereto, are a part of this
Contract for all purposes.


13.3          ASSIGNABILITY.

  Except to the extent required to comply with the provisions of Section 13.18
related to a 1031 Exchange, this Contract is not assignable by Purchaser without
first obtaining the prior written approval of Seller.  Notwithstanding the
foregoing, Purchaser may assign this Contract, without first obtaining the prior
written approval of Seller, to one or more entities so long as (a) Purchaser is
an affiliate of the purchasing entity(ies), (b) Purchaser is not released from
its liability hereunder, and (c) Purchaser provides written notice to Seller of
any proposed assignment no later than 10 days prior to the Closing Date.  As
used herein, an affiliate is a person or entity controlled by, under common
control with, or controlling another person or entity.


13.4          CAPTIONS.

  The captions, headings, and arrangements used in this Contract are for
convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.


13.5          NUMBER AND GENDER OF WORDS.

  Whenever herein the singular number is used, the same shall include the plural
where appropriate, and words of any gender shall include each other gender where
appropriate.


13.6          NOTICES.

  All notices, demands, requests and other communications required or permitted
hereunder shall be in writing, and shall be (a) personally delivered with a
written receipt of delivery; (b) sent by a nationally-recognized overnight
delivery service requiring a written acknowledgement of receipt or providing a
certification of delivery or attempted delivery; (c) sent by certified or
registered mail, return receipt requested; or (d) sent by confirmed facsimile
transmission or electronic delivery with an original copy thereof transmitted to
the recipient by one of the means described in subsections (a) through (c) no
later than 3 Business Days thereafter.  All notices shall be deemed effective
when actually delivered as documented in a delivery receipt; provided, however,
that if the notice was sent by overnight courier or mail as aforesaid and is
affirmatively refused or cannot be delivered during customary business hours by
reason of the absence of a signatory to acknowledge receipt, or by reason of a
change of address with respect to which the addressor did not have either
knowledge or written notice delivered in accordance with this paragraph, then
the first attempted delivery shall be deemed to constitute delivery.  Each party
shall be entitled to change its address for notices from time to time by
delivering to the other party notice thereof in the manner herein provided for
the delivery of notices.  All notices shall be sent to the addressee at its
address set forth following its name below:

To Purchaser:

PMF Enterprises CF Inc.
134 Starboard Lane, #804
Meritt Island, Florida 32953
Attention: Jerry Weston
Telephone:  (321) 453-1333
Facsimile:  (321) 453-1666

 

with a copy to:

Keating & Schlitt
250 E. Colonial Drive, Suite 300
Orlando, Florida 32801

Attention: Kenneth L. Schlitt
Telephone:  (407) 425-2907
Facsimile:  (407) 425-6345

Email:  kschlitt@keatlaw.com

 

To Seller:

c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  Mark Reoch and Brian Bornhorst
Telephone:  303-757-8101 (Mark Reoch) and 303-691-4472 (Brian Bornhorst)
Facsimile:  303-300-3261 (Mark Reoch and Brian Bornhorst)

Email:  mark.reoch@aimco.com and brian.bornhorst@aimco.com

And:

c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  Mr. Harry Alcock
Telephone:  303-691-4344
Facsimile:  303-300-3282

Email:  harry.alcock@aimco.com

with copy to:

AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  John Spiegleman, Esq.
Telephone: 303-691-4303
Facsimile:  720-200-6882

Email:  john.spiegleman@aimco.com

and a copy to:

CB Richard Ellis – Investment Properties – Multi-housing
189 S. Orange Avenue, Suite 1900
Orlando, Florida  32801
Attention:  Mr. Shelton D. Granade, Jr.
Telephone:  (407) 839-3109
Facsimile:    (407) 404-5001

Email:  shelton.granade@cbre.com

and a copy to:

Bryan Cave LLP
1290 Avenue of the Americas
New York, New York 10104
Attention:  Sandor A. Green, Esq.
Telephone: 212-541-2049
Facsimile:  212-541-1449

Email:  sagreen@bryancave.com

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

First American Title Insurance Company of New York
633 Third Avenue
New York, New York 10017
Attention:  Linda J. Isaacson
Telephone: 212-850-0664
Facsimile: 212-331-1467

Email:  LIsaacson@firstam.com

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.


13.7          GOVERNING LAW AND VENUE.

  The laws of the State of Florida shall govern the validity, construction,
enforcement, and interpretation of this Contract, unless otherwise specified
herein except for the conflict of laws provisions thereof.  Subject to Section
13.24, all claims, disputes and other matters in question arising out of or
relating to this Contract, or the breach thereof, shall be decided by
proceedings instituted and litigated in a court of competent jurisdiction in the
state in which the Property is situated, and the parties hereto expressly
consent to the venue and jurisdiction of such court.


13.8          ENTIRE AGREEMENT.

  This Contract embodies the entire Contract between the parties hereto
concerning the subject matter hereof and supersedes all prior conversations,
proposals, negotiations, understandings and contracts, whether written or oral.


13.9          AMENDMENTS.

  This Contract shall not be amended, altered, changed, modified, supplemented
or rescinded in any manner except by a written contract executed by all of the
parties; provided, however, that, (a) the signature of the Escrow Agent shall
not be required as to any amendment of this Contract other than an amendment of
Section 2.3, and (b) the signature of the Broker shall not be required as to any
amendment of this Contract.


13.10      SEVERABILITY.

.  In the event that any part of this Contract shall be held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, and enforced to the maximum extent permitted by law.  If such
provision cannot be reformed, it shall be severed from this Contract and the
remaining portions of this Contract shall be valid and enforceable.


13.11      MULTIPLE COUNTERPARTS/FACSIMILE SIGNATURES.

  This Contract may be executed in a number of identical counterparts.  This
Contract may be executed by facsimile signatures or electronic delivery of
signatures which shall be binding on the parties hereto, with original
signatures to be delivered as soon as reasonably practical thereafter.


13.12      CONSTRUCTION.


  NO PROVISION OF THIS CONTRACT SHALL BE CONSTRUED IN FAVOR OF, OR AGAINST, ANY
PARTICULAR PARTY BY REASON OF ANY PRESUMPTION WITH RESPECT TO THE DRAFTING OF
THIS CONTRACT; BOTH PARTIES, BEING REPRESENTED BY COUNSEL, HAVING FULLY
PARTICIPATED IN THE NEGOTIATION OF THIS INSTRUMENT.


13.13      CONFIDENTIALITY.

  Purchaser shall not disclose the terms and conditions contained in this
Contract and shall keep the same confidential, provided that Purchaser may
disclose the terms and conditions of this Contract (a) as required by law, (b)
to consummate the terms of this Contract, or any financing relating thereto, or
(c) to Purchaser's or Seller's lenders, attorneys and accountants.  Any
information obtained by Purchaser in the course of its inspection of the
Property, and any Materials provided by Seller to Purchaser hereunder, shall be
confidential and Purchaser shall be prohibited from making such information
public to any other person or entity other than its Consultants, without
Seller's prior written authorization, which may be granted or denied in Seller's
sole discretion.  In addition, Purchaser shall use its reasonable efforts to
prevent its Consultants from divulging any such confidential information to any
unrelated third parties except as reasonably necessary to third parties engaged
by Purchaser for the limited purpose of analyzing and investigating such
information for the purpose of consummating the transaction contemplated by this
Contract.  Unless and until the Closing occurs, Purchaser shall not market the
Property (or any portion thereof) to any prospective purchaser or lessee without
the prior written consent of Seller, which consent may be withheld in Seller's
sole discretion.  Notwithstanding the provisions of Section 13.8, Purchaser
agrees that the covenants, restrictions and agreements of Purchaser contained in
any confidentiality agreement executed by Purchaser prior to the Effective Date
shall survive the execution of this Contract and shall not be superseded hereby.


13.14      TIME OF THE ESSENCE.

  It is expressly agreed by the parties hereto that time is of the essence with
respect to this Contract and any aspect thereof.


13.15      WAIVER.

  No delay or omission to exercise any right or power accruing upon any default,
omission, or failure of performance hereunder shall impair any right or power or
shall be construed to be a waiver thereof, but any such right and power may be
exercised from time to time and as often as may be deemed expedient.  No waiver,
amendment, release, or modification of this Contract shall be established by
conduct, custom, or course of dealing and all waivers must be in writing and
signed by the waiving party.


13.16      ATTORNEYS' FEES.

  In the event either party hereto commences litigation or arbitration against
the other to enforce its rights hereunder, the prevailing party in such
litigation shall be entitled to recover from the other party its reasonable
attorneys' fees and expenses incidental to such litigation and arbitration,
including the cost of in-house counsel and any appeals.


13.17      TIME ZONE/TIME PERIODS.

  Any reference in this Contract to a specific time shall refer to the time in
the time zone where the Property is located.  (For example, a reference to 3:00
p.m. refers to 3:00 p.m. MST if the Property is located in Denver, CO.)  Should
the last day of a time period fall on a weekend or legal holiday, the next
Business Day thereafter shall be considered the end of the time period.


13.18      1031 EXCHANGE.

  Seller and Purchaser acknowledge and agree that the purchase and sale of the
Property may be part of a tax-free exchange for either Purchaser or Seller
pursuant to Section 1031 of the Code, the regulations promulgated thereunder,
revenue procedures, pronouncements and other guidance issued by the Internal
Revenue Service.  Each party hereby agrees to cooperate with each other and take
all reasonable steps on or before the Closing Date to facilitate such exchange
if requested by the other party, provided that (a) no party making such
accommodation shall be required to acquire any substitute property, (b) such
exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Contract, (c) no party
making such accommodation shall incur any additional cost, expense or liability
in connection with such exchange (other than expenses of reviewing and executing
documents required in connection with such exchange), and (d) no dates in this
Contract will be extended as a result thereof, except as specifically provided
herein.  Notwithstanding anything in this Section 13.18 to the contrary, Seller
shall have the right to extend the Closing Date (as extended pursuant to Section
5.1) for up to 30 days in order to facilitate a tax free exchange pursuant to
this Section 13.18, and to obtain all documentation in connection therewith.


13.19      NO PERSONAL LIABILITY OF OFFICERS, TRUSTEES OR DIRECTORS OF SELLER'S
PARTNERS.

  Purchaser acknowledges that this Contract is entered into by Seller which is a
Texas limited partnership, and Purchaser agrees that none of Seller's
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract.  Seller acknowledges that this Contract is entered into by Purchaser
which is a Florida corporation, and Seller agrees that none of Purchaser's
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract. 


13.20      INTENTIONALLY OMITTED.

13.21      ADA Disclosure.

  Purchaser acknowledges that the Property may be subject to the federal
Americans With Disabilities Act (the "ADA") and the federal Fair Housing Act
(the "FHA").  The ADA requires, among other matters, that tenants and/or owners
of "public accommodations" remove barriers in order to make the Property
accessible to disabled persons and provide auxiliary aids and services for
hearing, vision or speech impaired persons.  Seller makes no warranty,
representation or guarantee of any type or kind with respect to the Property's
compliance with the ADA or the FHA (or any similar state or local law), and
Seller expressly disclaims any such representations.


13.22      NO RECORDING.

  Purchaser shall not cause or allow this Contract or any contract or other
document related hereto, nor any memorandum or other evidence hereof, to be
recorded or become a public record without Seller's prior written consent, which
consent may be withheld at Seller's sole discretion.  If Purchaser records this
Contract or any other memorandum or evidence thereof, Purchaser shall be in
default of its obligations under this Contract.  Purchaser hereby appoints
Seller as Purchaser's attorney-in-fact to prepare and record any documents
necessary to effect the nullification and release of the Contract or other
memorandum or evidence thereof from the public records.  This appointment shall
be coupled with an interest and irrevocable.


13.23      RELATIONSHIP OF PARTIES.

  Purchaser and Seller acknowledge and agree that the relationship established
between the parties pursuant to this Contract is only that of a seller and a
purchaser of property.  Neither Purchaser nor Seller is, nor shall either hold
itself out to be, the agent, employee, joint venturer or partner of the other
party.


13.24      DISPUTE RESOLUTION.

  Any controversy, dispute, or claim of any nature arising out of, in connection
with, or in relation to the interpretation, performance, enforcement or breach
of this Contract (and any closing document executed in connection herewith),
including any claim based on contract, tort or statute, shall be resolved at the
written request of any party to this Contract by binding arbitration.  The
arbitration shall be administered in accordance with the then current Commercial
Arbitration Rules of the American Arbitration Association.  Any matter to be
settled by arbitration shall be submitted to the American Arbitration
Association in the state in which the Property is located.  The parties shall
attempt to designate one arbitrator from the American Arbitration Association. 
If they are unable to do so within 30 days after written demand therefor, then
the American Arbitration Association shall designate an arbitrator.  The
arbitration shall be final and binding, and enforceable in any court of
competent jurisdiction.  The arbitrator shall award attorneys' fees (including
those of in-house counsel) and costs to the prevailing party and charge the cost
of arbitration to the party which is not the prevailing party.  Notwithstanding
anything herein to the contrary, this Section 13.24 shall not prevent Purchaser
or Seller from seeking and obtaining equitable relief on a temporary or
permanent basis, including, without limitation, a temporary restraining order, a
preliminary or permanent injunction or similar equitable relief, from a court of
competent jurisdiction located in the state in which the Property is located (to
which all parties hereto consent to venue and jurisdiction) by instituting a
legal action or other court proceeding in order to protect or enforce the rights
of such party under this Contract or to prevent irreparable harm and injury. 
The court's jurisdiction over any such equitable matter, however, shall be
expressly limited only to the temporary, preliminary, or permanent equitable
relief sought; all other claims initiated under this Contract between the
parties hereto shall be determined through final and binding arbitration in
accordance with this Section 13.24.


13.25      AIMCO MARKS.

  Purchaser agrees that Seller, the Property Manager or AIMCO, or their
respective affiliates, are the sole owners of all right, title and interest in
and to the AIMCO Marks (or have the right to use such AIMCO Marks pursuant to
license agreements with third parties) and that no right, title or interest in
or to the AIMCO Marks is granted, transferred, assigned or conveyed as a result
of this Contract.  Purchaser further agrees that Purchaser will not use the
AIMCO Marks for any purpose.


13.26      NON-SOLICITATION OF EMPLOYEES.

  Prior to the expiration of the Feasibility Period, Purchaser acknowledges and
agrees that, without the express written consent of Seller, neither Purchaser
nor any of Purchaser's employees, affiliates or agents shall solicit any of
Seller's employees or any employees located at the Property (or any of Seller's
affiliates' employees located at any property owned by such affiliates) for
potential employment.


13.27      SURVIVAL.

  Except for (a) all of the provisions of this ARTICLE XIII (other than Sections
13.18 and 13.20); (b) Sections 2.3, 3.3, 3.4, 3.5, 4.5.5, 4.5.6, 5.4, 5.5, 6.1
(but only to the extent set forth in Section 6.3), 6.2, 6.5, 9.1, 11.4, 14.1 and
14.2; (c) any other provisions in this Contract, that by their express terms
survive the termination or Closing; and (d) any payment obligation of Purchaser
under this Contract (the foregoing (a), (b), (c) and (d) referred to herein as
the "Survival Provisions"), none of the terms and provisions of this Contract
shall survive the termination of this Contract, and if the Contract is not so
terminated, all of the terms and provisions of this Contract (other than the
Survival Provisions, which shall survive the Closing) shall be merged into the
Closing documents and shall not survive Closing.


13.28      MULTIPLE PURCHASERS.

  As used in this Contract, the term "Purchaser" means all entities acquiring
any interest in the Property at the Closing, including, without limitation, any
assignee(s) of the original Purchaser pursuant to Section 13.3 of this
Contract.  In the event that "Purchaser" has any obligations or makes any
covenants, representations or warranties under this Contract, the same shall be
made jointly and severally by all entities being a Purchaser hereunder. 


13.29      RADON GAS.

  Radon is a naturally occurring radioactive gas that, when it has accumulated
in a building in sufficient quantities, may present health risks to persons who
are exposed to it over time.  Levels of radon that exceed federal and state
guidelines have been found in buildings in Florida.  Additional information
regarding radon and radon testing may be obtained from your county health
department.  This paragraph is provided for informational purposes pursuant to
Section 404.056(5), Florida Statutes.


13.30      ENERGY EFFICIENCY.


 PURCHASER MAY HAVE THE BUILDING’S ENERGY EFFICIENCY RATING DETERMINED.  SELLER
HAS, SIMULTANEOUSLY WITH THE EXECUTION HEREOF, DELIVERED TO PURCHASER A COPY OF
THE FLORIDA BUILDING ENERGY EFFICIENCY RATING SYSTEM PAMPHLET PREPARED BY THE
STATE OF FLORIDA DEPARTMENT OF COMMUNITY AFFAIRS.  THIS PARAGRAPH IS PROVIDED
FOR INFORMATIONAL PURPOSES PURSUANT TO SECTION 553.996, FLORIDA STATUTES.


ARTICLE XIV
LEAD–BASED PAINT DISCLOSURE


14.1          DISCLOSURE.

  Seller and Purchaser hereby acknowledge delivery of the Lead Based Paint
Disclosure attached as Exhibit H hereto. 


14.2          CONSENT AGREEMENT.

  Testing (the "Testing") has been performed at the Property with respect to
lead-based paint.  TRC performed the Testing and reported its findings in the
certificate dated December 28, 2007, a copy of which is attached hereto as
Exhibit I (the "Report").  The Report certifies the Property as lead-based paint
free.  By execution hereof, Purchaser acknowledges receipt of a copy of the
Report, the Lead-Based Paint Disclosure Statement attached hereto as Exhibit H,
and acknowledges receipt of that certain Consent Agreement (the "Consent
Agreement") by and among the United States Environmental Protection Agency
(executed December 19, 2001), the United States Department of Housing and Urban
Development (executed January 2, 2002), and AIMCO (executed December 18, 2001). 
Because the Property has been certified as lead-based paint free, Seller is not
required under the Consent Agreement to remediate or abate any lead-based paint
condition at the Property prior to the Closing.  Purchaser acknowledges and
agrees that (1) after Closing, Purchaser and the Property shall be subject to
the Consent Agreement and the provisions contained herein related thereto and
(2) that Purchaser shall not be deemed to be a third party beneficiary to the
Consent Agreement.

[Remainder of Page Intentionally Left Blank]


NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

Seller:

CONCAP VILLAGE GREEN ASSOCIATES, LTD., a Texas limited partnership

 

By:  CCP/III VILLAGE GREEN GP, INC., a South Carolina corporation, its general
partner

 

By:  /s/Brian J. Bornhorst

Name:  Brian J. Bornhorst

Title:  Vice President

Purchaser:

PMF ENTERPRISES CF, INC.,
a Florida corporation

By:  /s/Jerry Weston
Name:  Jerry Weston
Title:  President